Supplement 1

USWGO
QANON // DRAIN THE SWAMP

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
UNITED STATES DISTRICT COURT CASE NO. 1:17-CV-1036
MIDDLE DISTRICT OF NORTH CAROLINA

Supplement in attachment to “DECLARATION OF BRIAN DAVID HILL IN
OPPOSITION TO DOCUMENTS #157 AND #200”

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 1 of 76
€ 40 tb AdOD 1dIFD3y

LLFHILed Y AGHSY : LYNOD AO M4ATD

AdOO S.YOAVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo’ $: LNNOINY 39NVHO
ooze $: divd LNNOWY
00'0r $: G3NSGNaL

00'z$ AMVEEN MV] bz

001s (VNI) SONVLSISSV INSOIGNI| —_Z¥t
o0'e$ SNOISSINOD 8 S334 SNOANVTISOSIN| sie __| loves S30IANSS GIV WOST! _EzL
00'01$ (ALINDS BMV) 234 ONS UAIO| roe _| Joo'ss GNJ 1SULADOTONHOSL| 901
00'z$ (4WHO) 334 SONVNSLNIVIN ASNOHLYNOD) ~—- GZ oo's$ CIAID) XVLLIM| «BPO

dived “NOLduOSaa cNGeSe divd NOLLdI¥9S3a anoasy
Q3JINASHOS ONIYWSH ON : &
GIAVG NVIM@ “TH ‘4SLLNIVTd #2
SNdYOO SV3EVH JO LIMM:OHM : | NOLLdIMOSaa
00°0%$ : HSWO
GIAVG NVIM@ “TIIH ? Ag divd
GIAVG N¥IM “TIH : 30 LNNODOV
00°0$ : LNNOWY INS
VINIDUIA JO HLTW3MNONINOD “A GIAVG NVIM “TH : SLNSIWINOD ASV9
LNSWAVd TINd | LNAWAWd OHM ? 3dAL ONMI4 6123: # NBLSIO3Y 90f : ¥aIHSV9
GLOOOSL L1G) :#NOWOWSNVAL  61£S0000061 : #.1dI393y
0012£0006110069 : # ASWO vE:€0:91. : SINLL 6LOz/eL/LL : LWA
AID
LUNOD LINDYID TTUASNILYVIN

£ jo, abeg

1dl393y TWIdIss0

 

 

 

S0bS-€0r-922: # INOHd

S90Zb-+ LEZ VA ‘ATIIASNILY VIA
90Z- XO8 “O'd “LS HOYNNHD “M SS

“sSauddv LYunoD

 

 

6LESOD00NEL : Idazay

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 2? of 76
VIRGINIA: IN THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE

Brian David Hill,

Case No. | CL19000331-00 _

Petitioner,
(Court will supply No.)

V.

Commonwealth of Virginia,
Attorney General of Virginia,

Smee? Same Se! Some? me! Seer” mie! Smee” eee haste”

Respondent,
PETITION FOR WRIT OF HABEAS CORPUS

Criminal Defendant and Petitioner Brian David Hill (General District Court of
Martinsville case no. C18-3138, Martinsville Circuit Court case law no.
CR19000009-00), hereby files a Petition for the Writ of Habeas Corpus requesting
relief of vacating the wrongful conviction of Brian David Hill based upon the
finding of guilty on December 21, 2018, and based upon the guilty plea under
withdrawing the appeal on November 15, 2019.

Instructions-Read Carefully

In order for this petition to receive consideration by the Court, it must be legibly
handwritten or type-written, signed by the petitioner and verified (notarized). It musi sei forth in
concise form the answers to each applicable question. If necessary, petitioner may finish his
answer to a particular question on an additional page. Petitioner must make it clear to which

question any such continued answer refers.

Since every petition for habeas corpus must be sworn under cath, any false statement of a
material fact therein may serve as a basis of prosecution and conviction for perjury under §18.1-

273. Petitioners should, therefore, exercise care to assure that all answers are true and correct.

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 32 of 76
When the petition is completed, the original and two copies (total of three) should be
mailed to the Clerk of the Court. The petitioner shall also keep one copy.

Place of Detention: Petitioner was convicted, is on strict bond conditions imposed
by Federal Court as a cause of the state charge, but is not detained. However the
conviction in the General District Court affects Brian’s Federal Supervised Release
and can cause him to be detained in a Federal Prison if he is not found legally
innocent of the state charge. Petitioner is on Federal Supervised Release and is
risking Federal Imprisonment if Petitioner is not found legally innocent of his state
charge. So technically Petitioner is not free to come and go as he pleases and is
under strict conditions, and is under the custody of the United States until the
sentence of Supervised Release is finished. Additional restrictions were imposed
including mandatory ankle monitor device because of the very state charge that

Petitioner is challenging.

Petitioner is under more strict federal custody as a result of the state charge on
September 21, 2018 and the conviction that was rendered on December 21, 2018 in
General District Court. There is an ongoing appeal in the United States Court of
Appeals for the Fourth Circuit in Richmond, Virginia, but the state charge plays a
role as to whether Brian David Hill will face federal prison time and as to whether
Brian will be off of Federal bond conditions as a result of the state charge which

triggered a federal Supervised Release Violation.
A. Criminal Trial

1. Name and location of the court which imposed the sentence(s) from which

you seek relief:

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Panqe 4 of 76
Martinsville General District Court and Martinsville Circuit Court
55 West Church Street, Martinsville, Virginia 24112

2. The offense or offenses for which the sentence was imposed. (include

indictment number(s) if known):
a. § 18.2-387. Indecent exposure. — September 21, 2018

3. The date upon which sentence was imposed and the terms of the

sentence:

a, 30 days, sentence originally imposed by General District Court on December 21,
2018, but was challenged on Appeal. Appcal was withdrawn on November 15,
2019, and a guilty plea was entered as a result. The sentence was re-imposed as 30
days on November 15, 2019, but Brian was processed and released from Jail that
same day because he already had served his sentence, which is technically a

sentence of time served.
4. Check which plea you made and whether the trial was by jury or judge:
Plea of guilty _X Plea of not guilty X_ ; Trial by jury. Trial by judge _X

Petitioner had automatically pled not guilty by default but was found guilty by the
judge in the Martinsville General District Court on December 21, 2018. Petitioner
filed an appeal and was appealed to the Circuit Court. Petitioner then filed a
motion to withdraw appeal because the Petitioner had stated on record in Seq. #40
filing that he believed he was not going to receive a fair and impartial trial, and that
the jury would have been prejudiced because of a federal conviction in the Middle
District of North Carolina even though it had been challenged on Writ of Habeas
Corpus since November 2017.

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 5 of 76
5. The name and address of each attorney, if any, who represented you at

your criminal trial:

Scott Albrecht - 2529 Livingston Rd., Roanoke, VA 24015, formerly Martinsville
Public Defender Office

Lauren McGarry - Martinsville Public Defender Office - 10 E Main St,
Martinsville, VA 24112

Matthew S. T. Clark - 711B Starling Ave, Martinsville, VA 24112-4223

6. Did you appeal the conviction? Yes, to the Circuit Court, but then
Petitioner had withdrawn his appeal on November 15, 2019 (Disposition Date:
11/15/2019, Disposition: APPEAL WITHDRAWN), because Petitioner believes that
he wasn’t going to receive a fair trial because of the prejudice from his wrongful

federal conviction in 2014. His attorneys were ineffective.

7. Ifyou answered “yes” to 6, state:

The result and the date in your appeal or petition for certiorari:
General District Court Appeal Date: 12/26/2018

Appeal withdrawn on 11/15/2019 because Petitioner believes he is legally innocent
and that there may be enough evidence to prove that Petitioner wasn’t obscene
when obscenity is required to convict Petitioner, but the jury would have been
prejudiced because it was a Bible belt area, jurors would automatically feel that
Petitioner is some kind of pervert or weirdo upon the Commonwealth Attorney
asking Petitioner what he was convicted for in Federal Court and Petitioner was
told by a private lawyer in free consultation that he would not be allowed to tell the
jury that he is challenging his conviction on actual innocence and fraud upon the

court by the U.S. Attorney, and that all the jury would hear is his conviction on

4

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 6 of 76
“possession of child pornography” and they would immediately think Brian was
perverted and obscene based upon a 2014 wrongful conviction that is currently still
being challenged on Writ of Habeas Corpus. His mom and grandparents were there
during the free consultation with this private attorney. They would think he was
perverted and obscene based upon an old conviction that is being challenged which
contaminates the facts and testimony of what had happened on September 20-21,
2018, for Brian to be charged with indecent exposure. The federal case presents no
facts that would be necessary to determine if Brian is guilty of indecent exposure
on September 21, 2018, but would automatically prejudice the jury with extreme
prejudice, possibly in violation of Rule 2:403 of the Virginia Rules of Evidence
Part Two, Rules of the Supreme Court of Virginia, ARTICLE TV. RELEVANCY,
POLICY, AND CHARACTER TRAIT PROOF:

EXCLUSION OF RELEVANT EVIDENCE ON GROUNDS OF
PREJUDICE, CONFUSION, MISLEADING THE JURY, OR
NEEDLESS PRESENTATION OF CUMULATIVE EVIDENCE

Relevant evidence may be excluded if:

(a) the probative value of the evidence is substantially outweighed by (i) the
danger of unfair prejudice, or (ii) its likelihood of confusing or misleading the trier

of fact; or

(b) the evidence is needlessly cumulative.

It would mislead the jury into believing that Brian had obscene or had perverted
intentions based upon a 2014 conviction in federal court that is being collaterally
challenged under Writ of Habeas Corpus (2255 Motion) and fraud upon the court

against Brian David Hill. It would contaminate the trier of fact into not accepting

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 7 of 76
any facts of no obscenity in the state case and as to what had happened on

September 21, 2018 which caused the indecent exposure charge.

The citations of the appellate court opinions or orders:

The cases that Petitioner had tried to file with the Court on a pro se motion to

dismiss were based on the persuasive case law authorities which are cited herein:

1.

5.
6.

Kenneth Wayne Romick v. Commonwealth of Virginia, Record No. 1580-
12-4, Argued at Alexandria, Virginia

A. M. Commonwealth of Virginia, Record No. 1150-12-44, Argued at
Alexandria, Virginia

Kenneth Samuel MOSES v. COMMONWEALTH of Virginia, Record No.
0985-03-3, Court of Appeals of Virginia, Richmond.

Kimberly F, Neice v. Commonwealth of Virginia, 1477093 (Va. Ct. App.
2010), Record No. 1477-09-3, CIRCUIT COURT OF GILES COUNTY.
Price v. Commonwealth, 214 Va. 490, 493, 201 S.E.2d 798, 800 (1974)
Hart v. Commonwealth, 18 Va. App. 77, 79, 441 S.E.2d 706, 707 (1994)

Analysis:

From A. M. Commonwealth of Virginia:

“Code § 182-387, the statute under which appellant was convicted, states:”

“Every person who intentionally makes an obscene display or exposure of

__ his person, or the private parts thereof, in any public place, or in any place

where others are present, or procures another to so expose himself, shall be
guilty of a Class I misdemeanor. No person shall be deemed to be in
violation of this section for breastfeeding a child in any public place or any

place where others are present.”

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 8 of 76
“(Emphasis added).””

“While “private parts” can include the buttocks, Hart v. Commonwealth, 18 Va.
App. 77, 79, 441 S.E.2d 706, 707 (1994), Code § 18.2-387 does not criminalize
mere exposure of a naked body, see Price v. Commonwealth, 214 Va. 490, 493,
201 S.E.2d 798, 800 (1974) (“A portrayal of nudity is not, as a matter of law, a

sufficient basis for finding that [it] is obscene.”). Instead, a conviction under

 

Code § 18.2-387 requires proof beyond a reasonable doubt of obscenity.”
“Code § 18.2-372 defines the word “obscene” accordingly:”

“The word “obscene” where it appears in this article shall mean that which,
considered as a whole, has as its dominant theme or purpose an appeal to the
prurient interest in sex, that is, a shameful or morbid interest in nudity, sexual
conduct, sexual excitement, excretory functions or products thereof or
sadomasochistic abuse, and which goes substantially beyond customary limits of
candor in description or representation of such matters and which, taken as a

whole, does not have serious literary, artistic, political or scientific value.”
“(Emphasis added).”

“The “obscenity” element of Code § 18.2-387 may be satisfied when: (1) the
accused admits to possessing such intent, Moses v. Commonwealth, 45 Va. App.
357, 359-60, 611 S.E.2d 607, 608 (2005) (en bane); (2) the defendant is visibly
aroused, Morales v. Commonwealth, 31 Va. App. 541, 543, 525 S.E.2d 23, 24
(2000); (3) the defendant engages in masturbatory behavior, Copeland v.
Commonwealth, 31 Va. App. 512, 515, 525 S.E.2d 9, 10-11 (2000); or (4) in other
circumstances when the totality of the circumstances supports an inference that the

accused had as his dominant purpose a prurient interest in sex.”

From Kenneth Wayne Romick v. Commonwealth of Virginia:

7

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 9 of 76
“Kenneth Wayne Romick was convicted of indecent exposure, third offense, in
violation of Code §§ 18.2-387 and 18.2-67.5:1, and he argues the evidence was
insufficient to prove that he intentionally made a display of his private parts and
that such display was obscene. We agree that such display was not obscene and

reverse and dismiss the indictment.”

“The mere exposure of a naked body is not obscene. See Price v. Commonwealth,
214 Va. 490, 493, 201 S.E.2d 798, 800 (1974) (finding that “[a] portrayal of
nudity is not, as a matter of law, a sufficient basis for finding that [it] is

obscene”’).”

8. List the name and address of each attorney, if any, who represented you

on your appeal:

Appeal was from General District Court, but no appeal was taken thereafter

because a withdrawal of appeal was entered on November 15, 2019.
The attorneys that were involved in that Circuit Court case of trial de novo were:

Scott Albrecht - 2529 Livingston Rd., Roanoke, VA 24015, formerly Martinsville
Public Defender Office

Lauren McGarry - Martinsville Public Defender Office - 10 E Main St,
Martinsville, VA 24112

Matthew S., T. Clark - 711B Starling Ave, Martinsville, VA 24112-4223
B. Habeas Corpus

9. Before this petition, did you file with respect to this conviction any other

petition for habeas corpus in either a State or federal court? No

Case 1:13-cr-004325-TDS Document 221-1 Filed 11/20/19 Pane 10 of 76
This is the first Petition for Writ of Habeas Corpus concerming this charge and
conviction in General District Court as well as the conviction in Circuit Court due

to withdrawing appeal.

10. If you answered “yes” to 9, list with respect to each petition:
The name and location of the court in which each was filed:

N\A

The disposition and the date:

N\A

The name and address of each attorney, if any, who represented you on your

habeas corpus:
N\A

11. Did you appeal from the disposition of your petition for habeas corpus?
N\A

12. If you answered “yes” to 11, state:

The result and date of each petition:

N\A

The citations of court opinions or orders on your habeas corpus petition:
N\A

The name and address of each attorney, if any, who represented you on

_ appeal of your habeas corpus:

N\A

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 11 of 76
13. List all other petitions, motion or applications filed with any court
following a final order of conviction and NOT set out in sections A or B.
Include the nature of the motion, the name and location of the court, the
result, the date, and citations to opinions or orders. Give the name and

address of each attorney, if any, who represented you:

a. N\A since no motion was filed after withdrawing of appeal on November 15,
2019.

b. N\A
c. N\A
d. N\A
e. N\A
D. Present Petition

14. State the grounds which make your detention unlawful, including the fact

upon which you intend to rely:
GROUND ONE: Legal Innocence — Actual Innocence

Will be explained in BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS.

GROUND TWO: Due Process Deprivation, violation of Fourteenth

Amendment

Will be explained in BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS.

GROUND THREE: Ineffective Assistance of Counsel, Violation of Fifth
Amendment

10

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 1? of 76
Will be explained in BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS.

Ineffective Assistance of counsel claim is raised as that claim along with actual
innocence can withdraw a guilty plea since it is wrong to convict a person who was
actually innocent. Ineffective counsel was because Scott Albrecht did a lot of
things wrong, and the other court appointed lawyers didn’t do things that they
could have done to get Petitioner an outcome of not-guilty. Scott Albrecht kept
telling Brian David Hill and members of his family that Brian was innocent of
indecent exposure because he wasn’t being obscene but filed no motion for
dismissal due to lack of evidence of obscenity or even that Brian is legally
innocent because Brian wasn’t being obscene at all with multiple affidavits in
federal court record stating that Brian never masturbated when he was naked. He
never masturbated when a vehicle went by while Brian was at the Dick and Willie
hiking trail area at night and the road where the vehicle saw him was on Hooker
Street (that is the name of the street but Brian didn’t know that street name until
2019, likely named after Hooker Furniture company). More will be explained in
BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR WRIT OF HABEAS
CORPUS.

GROUND FOUR: Prosecutorial Misconduct by violating State Bar Rule 3.8
by not recognizing that Brian David Hill was not obscene and had no prurient
interest in sex, never masturbated when naked, and that the Commonwealth
Attorney of Martinsville had intended on requesting a jury trial knowing that
Brian’s [wrongful] federal conviction in the Middle District of North Carolina
would contaminate and prejudice any Christian Bible belt juror to automatically
believe that Brian was perverted and had perverted intention and would not

recognize any evidence in relevance as to what had happened on September 20-21,

11

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 13 of 76
2018, as to Brian not being obscene and that simply being naked is not being
obscene as a matter of law. The jury would not have recognized Brian’s legal
innocence and jury instructions would not matter either because their minds will
already be made up with hearing the words from the Commonwealth Attorney if
they ask the question: “Brian, what were you convicted for in Federal Court?” and
Brian would have to answer for “possession of child pornography in 2014”, and
then if Brian even attempts to explain that he is challenging it on actual innocence,
the Prosecutor would likely block his testimony and even if Brian would be
allowed to explain about why he falsely plead guilty, the Jury would already have

their minds made up and they would only view Brian in a perverted light.

More will be explained in BRIEF AND EXHIBITS IN SUPPORT OF PETITION
FOR WRIT OF HABEAS CORPUS.

GROUND FIVE: Guilty Plea invalid caused by ineffective counsel

The guilty plea entered as caused by Petitioner withdrawing appeal, was caused by
ineffective assistance of counsel and Brian is legally innocent. A guilty plea isn’t
valid when the constitutional errors likely caused the conviction of an innocent

man or woman.

o

More will be explained in BRIEF AND EXHIBITS IN SUPPORT OF PETITION
FOR WRIT OF HABEAS CORPUS.

15. List the grounds set forth in 14, which has been presented in any other

proceeding:

Only in filings did Petitioner’s legal innocence and other issues were brought in
pro se filings. However these issues were not brought up by counsel orally or in
writing in any proceedings except in Martinsville General District Court on

December 21, 2018, Attorney Scott Albrecht brought up that I wasn’t being

12

Case 1:13-cr-004325-TDS Document 221-1 Filed 11/20/19 Pane 14 of 76
obscene but the Commonwealth Attorney had argued that I wasn’t charged with
obscenity. Scott Albrecht never showed any case law to back up his arguments, so

he lost. Scott Albrecht was ineffective.
List the proceedings in which each ground was raised:

None were brought up at any hearings except December 21, 2018, where Attorney
Scott Albrecht brought up that I wasn’t being obscene but the Commonwealth
Attorney had argued that I wasn’t charged with obscenity. Scott Albrecht never

showed any case law to back up his arguments, so he lost.

16. If any ground set forth in 14 has not been presented to a court, list each

ground and the reason why it was not:
a. GROUND ONE: Legal Innocence

Legal Innocence was brought up in pro se pleadings and was brought up at the
hearing dated December 21, 2018, but attorney Scott Albrecht was so ineffective
that he didn’t present any case law showing that obscenity is required in order to
convict me on indecent exposure. The case laws were all researched by me when I.
was at the law library system at the Western Virginia Regional Jail in December,
2018. My friend Eric found the other case law. My family researched the case law
pdf files, and I cited them in pleadings. However all pro se pleadings were ignored

because Petitioner was represented by counsel who was ineffective.
b. GROUND TWO: Due Process Deprivation

Because I was represented by counsel that was ineffective, any grounds I would

raise pro se would be ignored.

c. GROUND THREE: Ineffective Assistance of Counsel

13

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 15 of 76
Because I was represented by counsel that was ineffective, any grounds I would

raise would be ignored.
d. GROUND FOUR: Prosecutorial Misconduct by violating State Bar Rule 3.8

Because I was represented by counsel that was ineffective, any grounds I would

raise would be ignored.
f. GROUND FIVE: Guilty Plea invalid caused by ineffective counsel

There was no guilty piea in Genera! District Court but only a finding of guilty by
bench trial. Because Brian had withdrawn his appeal on November 15, 2019, it was
automatically entered as a guilty plea. So Brian could not have raised this ground

prior to withdrawing his appeal in the Martinsville Circuit Court.
PRAYER FOR RELIEF

Therefore, Petitioner Brian David Hill (“Petitioner”) (movant) asks that the Court

grant the following relief:

1. That the conviction entered on November 15, 2019 in the Martinsville
Circuit Court and conviction entered in Martinsville General District Court
entered on December 21, 2018, be vacated.

2. That the indictment entered on September 21, 2018, also be vacated or
dismissed since Petitioner has shown factual innocence.

3. That Petitioner be granted a Writ of Actual Innocence or a certificate of
Innocence certifying that petitioner is innocent of his charge of indecent
exposure on September 21, 2018, and allow Petitioner to expunge his
criminal record pursuant to V.A. Code § 19.2-392.2.

4, That Petitioner be waived from any and all legal fees that was caused by

Petitioner withdrawing his appeal in Circuit Court, since Actual Innocence is

14

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 16 of 76
the ultimate and permanent acquittal of a criminal charge. That Petitioner
not be compelled to pay for any prosecution and court appointed lawyer’s
fees.

5. That the Court grant any other possible relief.

Respectfully submitted,

Brian ) Ell
Signed Signed

Petitioner

Brian D. Hill (Pro Se)

310 Forest Street, Apartment |
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON — Drain the Swamp

I ask Qanon for Assistance (S.O.S.)
JusticeForUSWGO.wordpress.com

Amazon: The Frame Up of Journalist Brian D. Hill

AFFIDAVIT OF PETITIONER
COMMONWEALTH OF VIRGINIA

CITY/COUNTY O087)7 427781 | fe- i tiene y

The above named petitioner being first duly sworn, says:

a. He signed the foregoing petition; and
b. The facts stated in this petition are true to the best of his information and belief; and

15

Case 1:13-cr-004325-TDS Document 221-1 Filed 11/20/19 Pane 17 of 76
c. The facts stated in the Brief and Exhibits in support of Petition for Writ of Habeas Corpus are
true to the best of his knowledge and belief.

r} Hi ill

Signature of Petitioner

This day the above signed person did appear before me and subscribed and sworn to before me

this /& day of Aw/enber _,20 7

 

vil ; CTF 292 MITZIE C THOMPSON |

NOTARY PUBLIC

; COMMONWEALTH OF VIAGI
NIA
Notary Public MY COMMISSION EXPIRES APR. 30, 2021

COMMISSION # 353833

 

My Commission Expires: “f- 30- 202/
My Notary Number: S53 533

The petition will not be filed without payment of court costs unless the petitioner is entitled to
proceed in forma pauperis and has executed the attached.

Brian D. Hill (Pro Se)
Petitioner

310 Forest Street, Apartment |
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Friend’s site: JusticeFor USWGO.wordpress.com

16

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 18 of 76
BRIEF AND EXHIBITS IN SUPPORT OF
PETITION FOR WRIT OF HABEAS CORPUS

Brian D. Hili (“Brian”, “Hill, “Petitioner”) files this brief and exhibits in support of
his Petition for Writ of Habeas Corpus. This shall serve as brief / memorandum of

law in support of Petitioner’s Writ of Habeas Corpus.

BACKGROUND

Brian David Hill was found naked on the Dick and Willie passage walking trail at
around approximately between the time period of 3:00AM and 4:00AM, on
September 21, 2018. The officer Robert Jones, Sergeant of Martinsville Police
Department, received a 911 call from a passerby vehicle on “Hooker Street” that
goes along the hiking trail at that area. Officer Jones had arrested Brian David Hill

for being naked, and he was charged with indecent exposure.

According to the information sourced from federal court record and from
Petitioner’s own knowledge of what had happened he gives this background

information on what had happened.

He was set for trial in the Martinsville General District Court on December 21,
2018. His only source of spendable income was his Supplemental Security
Disability Income (“SSI”) and so Brian was appointed a lawyer from the
Martinsville Public Defender Office. His name was Scott Albrecht. Despite his
failures and ineffectiveness as counsel, he did tell Petitioner that he was innocent

of indecent exposure because Brian did not engage in obscenity behavior.

Around late night September 20, 2018, Brian David Hill had left the house with his

clothes on, and was threatened by a man wearing a hoodie (a dark hoodie, a black

17

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 19 of 76
hoodie, Brian has Autism so his statements can sound confusing). Sounded like a
white guy, may have been 160 pounds because he was more lightweight. Police
misidentified him as a “black man in a hoodie”. Brian never told the police that he
was black. He was directed to take his clothes off, walk on the Dick and Willie
passage hiking trail and take pictures of himself and then place the camera or SD
card at the bench after Southern Finishing factory, which that factory can be seen
from Hooker Street where 911 was called. Brian never physically was naked
around somebody else physically enough to freak somebody out saying “oh my
god” (for example) before 911 was called and when 911 was called. Whoever had
called 911 may have thought that the nude male was a mentally ill person or
somebody with dementia or somebody in danger. Brian informed Officer Jones
after he was handcuffed about a man wearing a hoodie and told him about what
had happened. Because of Brian’s Autism, Brian made confusing statements and
didn’t exhibit the proper social cues which caused the Officer to not believe
Brian’s story. Brian was then charged with indecent exposure and booked into

Martinsville City Jail.

Whether the man. wearing the hoodie was real or some hallucination or a prank by
somebody who took advantage of Brian’s Autism, Brian truly and deeply believed
that his mother would be murdered, shot full of holes, if Brian didn’t do what the
“man in the hoodie” had instructed him to do. Which then slides into Brian being
repetitive in the taking of a lot of photos of himself in the nude and showing
incorrect/inappropriate facial expressions which is also caused by his Autism.
Brian took the photos around one area of Martinsville where the Greene Co. Inc.
building was and where the Dick and Willie hiking trail was. 911 was not called
around there and neither was Hooker Street located around that area. The photos

were taken in a completely different spot. Brian voluntarily gave permission for

18

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 20 of 76
law enforcement to view the photos hoping they would locate the guy wearing the

hoodie, not knowing that it would be used against him and would embarrass him.

Brian did a lot of unusual and weird behavior on September 21, 2018.

 

 

 

 

Hearing Information a
Date Time Result Type Courtroom Plea Duration Jury
12/02/2019 09:00AM WITHDRAWN JURY TRIAL NO
11/15/2019 09:00AM APPEAL WITHDRAWN PLEA GUILTY
11/04/2019 09:00 AM TERM
08/30/2019 09:00AM WITHDRAWN JURY TRIAL NO
08/27/2019 09:00AM SET FOR TRIAL TO BE SET
07/15/2019 09:00AM SET FOR TRIAL ARRAIGNMENT NOT GUILTY
06/04/2019 02:30PM GRANTED BOND
04/23/2019 09:00AM CONTINUED MOTION OF DEFENSE REVIEW
01/28/2019 09:00AM CONTINUED MOTION OF DEFENSE TERM
Document list table below:
19

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 21 of 76

 
 

Pleadings/Orders

 

 

 

Seq. # Date Type Party Judge Book &Page Instrument Remarks
40 11/12/2019 MOTION ERH FAX TO WITHDRAW APPEAL
39 11/04/2019 MOTION ERH FAX MOT TO DISMISS
38 09/11/2019 BOND ORDER BEW GCG AMENDED BOND ORDER
37 08/27/2019 NOTICE BEW APPEAR 12-2-19 @ 9AM
36 08/27/2019 CONTINUANCE ORDER BEW GCG SET 12-2-19 @ 9AM
35 08/29/2019 CLERK'S WORKSHEET JCC COMMONWEALTH WITNESS LIST
34 08/21/2019 NOTICE JCC APPEAR 08/27/19@9AM
33 08/21/2019 CLERK'S WORKSHEET JPN GCG EMAIL CD JURY TRIAL
32 08/20/2019 CONTINUANCE ORDER JPN GCG CD-TBS ON 8/27
31 08/19/2019 MOTION BEW CONTINUE 8-30-19
30 08/06/2019 NOTICE ERH PRIOR CONVICTIONS
29 08/01/2019 ORDER jcc GCG APPOINTED ATTY MATT CLARK
28 07/30/2019 ORDER Jcc GCG ATTY L.MCGARRY WITHDRAWN
27 07/29/2019 MOTION BEW PUB. DEFENDER WITHDRAW
26 07/26/2019 MOTION jcc MOT TO SUPPRESS EVIDENCE
25 07/26/2019 MOTION Jcc DISCOVERY
24 07/15/2019 ORDER jcc GCG DISCOVERY
23 07/19/2019 MOTION ERH REQ SUB COUNSEL-FILED BY D
22 07/19/2019 MOTION ERH INSANITY DEF-FILED BY DEF
21 07/18/2019 WITNESS LIST JCC COMMONWEALTH WITNESS LIST
20 07/15/2019 NOTICE jcc TO APPEAR 08/30/19@9AM
19 07/15/2019 SCHEDULING ORDER JCC CA OF REQ JURY-SET 8/31@9A
18 06/04/2019 OTHER JCC CONT CUST-07/15/19@9AM
17 06/04/2019 ORDER jcc GCG AGREED ORDER FOR BOND
16 06/04/2019 CLERK'S WORKSHEET JCC MOT FOR BOND
15 05/30/2019 CLERK'S WORKSHEET JCC HILL TURNED HIMSELF IN
14 05/30/2019 CLERK'S WORKSHEET JCC EMAIL TO A.HALL-TRIAL DAT
13 02/01/2019 CLERK'S WORKSHEET JCC EMAIL FROM CWS-CAPIAS
12 01/30/2019 CLERK'S WORKSHEET JCC EMAIL TO CWA ABOUT CAPIAS
11 06/04/2019 OTHER Jcc RELEASE ORDER
10 06/04/2019 BOND Jcc
9 05/31/2019 MOTION BEW MOTION FOR BOND
8 05/29/2019 MOTION BEW EARLIER TRIAL DATE
7 04/08/2019 MOTION ARP FILE EVIDENCE BEFORE TRIAL
6 02/06/2019 ORDER Jcc GCG DISCOVERY
5 02/06/2019 RESPONSE Jcc MOT FOR RECIPROCAL DISCOVE
4 01/23/2019 MOTION JPN TO ADMIT EVIDENCE
3 01/09/2019 EVALUATION REPORT TIM PSYCHOLOGICAL EVAL-GDC
2 01/09/2019 CCRE(NUMBERONLY) TTM
1 01/09/2019 GD PAPERWORK T™M
20

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 2? of 76

 
There was testimony of Sergeant Officer Robert Jones from federal court

Transcript concerning this case.

See Doc. #215, case no. 1:13-cr-435, M.D.N.C, Transcript: “Radio traffic came
across as a male subject with no clothes on running down the side of the street at

Hooker Street near the Henry County Public Safety building.”

That area of the side of the street is also met with part of the Dick and Willie
passage hiking trail.

See Document #215 in federal case no. 1:13-cr-435-1, Middle District of North
Carolina, United States District Court. If the Court isn’t able to access that record
directly through PACER.GOV or CM/ECF, Petitioner would be able to supply a
true and correct copy of that transcript record upon request to expand the record in
this case. However there were omissions from that transcript and an order has been
filed by the U.S. District Court to correct the omissions from the record as to the
answer by Officer Robert Jones under oath saying that Brian David Hill had not

been obscene to his knowledge.

See Doc. #218, case no. 1:13-cr-435, M.D.N.C, ORDER: “(re: 216 MOTION)
signed by CHIEF JUDGE THOMAS D. SCHROEDER on 11/15/2019. Within
seven (7) days the court reporter shall review her stenographic and other
materials from the September 12, 2019 hearing and determine if the allegedly
omitted statements were made and if the transcript accurately reflects the
proceedings before the court. FURTHER that within seven (7) days the court
reporter shall either file a corrected transcript or file a memorandum reporting
that the certified transcript (Doc. 215 ) accurately reflects the proceedings. Any
further request for relief in the pending motion will await the court's review of the
determination from the court reporter as to BRIAN DAVID HILL. (Daniel, J)

21

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 23 of 76
Modified on 11/15/2019 to add text of last paragraph in 218 Order. (Daniel, J).
(Entered: 11/15/2019)”.

If the omissions from the official court transcript are corrected or if the Appeals
court supplements the four affidavits as part of the record of what had happened
orally at the court hearing dated September 12, 2019, then it is considered fact that
Sergeant Officer Robert Jones admitted under oath as to Brian David Hill not being
obscene or that he didn’t think Brian was being obscene. Further questions need to

be asked as to what he had meant in regards to that statement.

If Officer Jones admits in his expert opinion as a law enforcement officer that
Brian wasn’t aroused in his interaction with Brian, that the 911 caller never saw
any masturbatory behavior, and with his opinion regarding Brian naked in the
photographs, and that Brian didn’t engage in masturbatory behavior, then it proves
the following.

Also the officer saw flashlights in two of his hands so there was no way possible
for any masturbatory behavior, according to his testimony in the Transcript.

See Doc. #215, case no. 1:13-cr-435, M.D.N.C, Transcript:

*Q Did you see him holding anything?”

“A He did. He had a yellow flashlight in his hand and
then also another black object, which was later found
to be another flashlight in his other hand.”

That it proves for a fact that Brian David Hill was not taking a prurient interest in
sex on September 21, 2018, that Brian never engaged in any masturbatory behavior
on September 21, 2018, that Brian did not physically approach anyone of the
public while he was naked, that Brian’s autistic behaviors explain the weird

abnormal but non-sexual behavior and the photographs on September 21, 2018,

that Brian was just naked in the photographs, that Brian was not aroused on

22

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 24 of 76
September 21, 2018, and that the photos were taken hours before Brian was ever
seen by a passing vehicle around Hooker Street (the photos may be considered
private and not for public disclosure as the person who had called 911 had called
miles away from Greene Co. Inc., the location and : area where the photos were
actually taken. When the photos themselves were taken, nobody of the public knew
they were being taken, it was at nighttime where it would be more difficult for
anybody to have even been able to witness Brian, that the camera was in the
backpack, and the person who had called 911 did not know that photos were ever
taken of Brian. It is not against the law to take nude photos of adults and nudists.
The photos themselves did not cause anyone to be contacting 911, so the photos
may not even be relevant as to whether Brian was being obscene when somebody
had called 911 on him from a passing vehicle between 3:00AM to 4:00AM and
likely called with a Cellular phone (a cell phone) in the vehicle. Brian did not
engage in any predatory behavior and not in any sexual behavior towards anybody.
He was just naked. Brian didn’t make any sexual gestures or comments towards
anybody. The facts are simple, Brian David Hill was not sexual and had no
prurient interest in sex. Brian was naked after a man directed Brian to take his
clothes off and walk on a hiking trail and take photos of himself or his mother
would be killed. Whether there was a guy wearing or hoodie or maybe Brian
hallucinated this guy or maybe he had fell asleep and dreamed of a man wearing a
hoodie threatening Brian and then Brian took it as a real event. Whatever the case
may be, there is absolutely NO evidence at all that Brian David Hill engaged in
masturbatory behavior in public and that Brian had no sexual intent at all. Brian
said under affidavit in his federal case that he never masturbated, in relevance to
what had happened on September 20-21, 2018. Even if Brian had exhibited
psychosis (See Exhibit 7) in regards to his report of the man wearing the hoodie, it
doesn’t mean that Brian didn’t felt threatened. If Brian felt threatened enough by

23

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 25 of 76
something or someone or a hallucination to get naked on a hiking trail at night
where wild animals can approach him and hurt him or eat him, where Brian had no
access to his insulin or even glucose tablets and no glucose monitor, where Brian
didn’t even have access to his prescribed medicines when it wasn’t even in his
backpack, then Brian had absolutely no intent and plan to have ever been
indecently exposed, and absolutely no plan and no intent to be obscene and was not
being obscene. Brian’s confusing statements to law enforcement should have clued
them in that something wasn’t right with Brian mentally. Those law enforcement
statements should have been disclosed to the medical staff at Sovah Hospital in
Martinsville, Virginia. Brian should have been involuntarily committed and maybe
then could they have tested for drugs and found evidence of carbon monoxide gas
poisoning and they could have conducted any further tests and Brian never would
have been charged with indecent exposure. His home would have been fixed after
careful inspection by the Henry County Fire Marshals investigators, and Brian
would have been released from the Hospital, possibly on any kind of medications,
and Brian never would have been charged or even let alone face a wrongful
conviction of indecent exposure. It was a dereliction of duty by Martinsville Police
to not have disclosed to mental health staff at the Hospital that Brian’s statements
didn’t make any sense, and Brian would not have been discharged from the

Hospital into police custody.

Legal innocence is actual innocence. This never should have gone as far as a jury
trial, it never should have even been forced to have a trial de novo in Circuit Court
knowing that the Commonwealth Attorney can use Petitioner’s wrongful

conviction in federal court.

24

Case 1:13-cr-00425-TDS Document 221-1 Filed 11/20/19 Pane 26 of 76
The highest Court of this country, the United States Supreme Court had ruled and
upheld that actual innocence is a ground for Habeas Corpus and that is an

exception to any procedural default.

“See BOUSLEY v. UNITED STATES, 523 U.S. 614 (1998). Petitioner's claim may
still be reviewed in this collateral proceeding if he can establish that the
constitutional error in his plea colloquy "has probably resulted in the conviction of
one who is actually innocent." Murray v. Carrier, supra, at 496. To establish
actual innocence, petitioner must demonstrate that, "in light of all the evidence,’ "
"it is more likely than not that no reasonable juror would have convicted him."
Schlup v. Delo, 513 U.S. 298, 327-328 (1995) (quoting Friendly, Is Innocence
Irrelevant? Collateral Attack on Criminal Judgments, 38 U. Chi. L. Rev. 142, 160
(1970)). The District Court failed to address petitioner's actual innocence, perhaps
because petitioner failed to raise it initially in his § 2255 motion. However, the
Government does not contend that petitioner waived this claim by failing to raise it
below. Accordingly, we believe it appropriate to remand this case to permit
petitioner to attempt to make a showing of actual innocence. it is important to note
in this regard that "actual innocence" means factual innocence, not mere legal
insufficiency. *624 See Sawyer v. Whitley, 505 U.S. 333, 339 (1992). In other
words, the Government is not limited to the existing record to rebut any showing
that petitioner might make. Rather, on remand, the Government should be
permitted to present any admissible evidence of petitioner's guilt even if that
evidence was not presented during petitioner's plea colloquy and would not
normally have been offered before our decision in Bailey.[3] In cases where the
Government has forgone more serious charges in the course of plea bargaining,

petitioner’s showing of actual innocence must also extend to those charges.”

25

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 27 of 76
“With few exceptions, a prisoner may not raise a claim as part of a collateral
attack if that claim could have been raised on direct appeal, unless he can
demonstrate either: (1) “cause” for his failure to do so and “prejudice” as a result
of the alleged violation, or (2) “actual innocence” of the crime of which he was
convicted. Bousley v. United States, 523 U.S. 614, 622-23 (1998).”

“However, “[w/]here a petitioner raises claims of ineffective assistance of counsel
in a § 2255 motion; he need not show ‘cause and prejudice’ for not having raised
such claims on direct appeal, as these claims may properly be raised for the first
time in a § 2255 motion.” United States v. Cook, 130 F. Supp. 2d 43, 45 (D.D.C.
2000) (citation omitted), aff'd, 22 F. App’x 3 (D.C. Cir. 2001).”

A § 2255 motion is a statutory remedy based on the United States Constitution’s
“Writ of Habeas Corpus” clause.

“The Suspension Clause of the U.S. Constitution (Article I, Section 9, Clause 2),
states: “The Privileges of the Writ of Habeas Corpus shall not be suspended unless

9939

when in Cases of Rebellion of Invasion the public Safety may require it.

The United States Constitutional rights also apply in state courts as well due to the
Fourteenth Amendment.

“The Fifth Amendment says to the federal government that no one shall be
"deprived of life, liberty or property without due process of law." The Fourteenth
Amendment, ratified in 1868, uses the same eleven words, called the Due Process

Clause, to describe a legal obligation of all states.”

“Fourteenth Amendment, U.S. Constitution, Section 1. “All persons born or
naturalized in the United States, and subject to the jurisdiction thereof, are citizens
of the United States and of the State wherein they reside. No State shall make or

enforce any law which shall abridge the privileges or immunities of citizens of the

26

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 28 of 76
United States; nor shall any State deprive any person of life, liberty, or property,
without due process of law; nor deny to any person within its jurisdiction the equal

9999

protection of the laws.

If Federal Writ of Habeas Corpus can be used as a vehicle to demonstrate legal
innocence as a means to vacate and nullify a wrongful conviction by order of the
United States Supreme Court precedential case law precedent, then States have to

allow a legal vehicle as well for legal innocence which is actual innocence.

In fact if this Court does not overturn the wrongful conviction in the Martinsville
General District Court and appeal withdrawn in Martinsville Circuit Court, when
Brian had provided evidence and case law showing good cause for Petitioner’s
legal innocence which is actual innocence, then Brian David Hill suffers a
miscarriage of justice, and is cruel and unusual punishment in violation of the
Eighth Amendment of the United States Constitution, and in violation of Virginia
Constitution Article I. Bill of Rights, Section 9. Prohibition of excessive bail and

fines, cruel and unusual punishment.
ANALYSIS:

Virginia Constitution Section 9. Prohibition of excessive bail and fines, cruel
and unusual punishment, suspension of habeas corpus, bills of attainder, and

ex post facto laws.

“That excessive bail ought not to be required, nor excessive fines imposed, nor
cruel and unusual punishments inflicted; that the privilege of the writ of habeas
corpus shall not be suspended unless when, in cases of invasion or rebellion, the
public safety may require; and that the General Assembly shall not pass any bill of

attainder, or any ex post facto law.”

Emphasis added.

27

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 29 of 76
It is a cruel and unusual punishment to inflict any penalties against an innocent

man or woman.

The penalties that were imposed against Brian David Hill as a result of a

conviction of indecent exposure is as follows:

1. Brian David Hill was given 30 days imprisonment. However Petitioner had
served 91 days from September 21, 2018 until December 22, 2018. Then Brian
was thrown back in jail between May 30, 2019 and June 4, 2019 which is six
days. Total of 97 days of imprisonment as a result of this charge.

2. Brian David Hill was revoked of Supervised Release in Federal Court as a
result of being charged and was later wrongfully convicted in Martinsville
General District Court on December 21, 2018 (See Exhibit 1). Brian faces up to
9 months of federal imprisonment over this Supervised Release Violation if he
is not found to be legally innocent of indecent exposure.

3. Brian David Hill is being billed over 1,000 dollars (See Exhibit 2) which Brian
is required to pay despite the fact that Brian’s federal Social Security Disability
(SSI) benefits is his only source of spendable income and already $500 a month
is paying to rent. His SSI money cannot be taken by state governments and
cannot be garnished. Citing 31 U.S.C. § 3716(c)(3)(A)(@) which only allows the
feds to garnish social security. Any other creditor is estopped by 42 U.S.C. §
407(a). The Supremacy Clause operates differently from the due process clause,
applying only when comparing federal law to state law. In the exempt fund
garnishment context, the most common Supremacy Clause argument assesses
the relationship between 42 U.S.C. § 407, which "imposes a broad bar against
the use of any legal process to reach all social security benefits,” and state
garnishment laws conflicting therewith. Supreme Court precedent clearly and

unequivocally rejects state law that allows permanent deprivation of

28

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 320 of 76
benefits in contravention of 42 U.S.C. § 407. See Philpott v. Essex County
Welfare Bd., 409 U.S. 413, 417 (1973). See, e.g., Harris v. Bailey, 574 F.
Supp. 966, 971-72 (W.D. Va. 1983) (assessing the Virginia statutory scheme
in light of 42 U.S.C. § 407 and finding a Supremacy Clause violation).
The Commonwealth of Virginia may arrest and capias Brian David Hill if he
doesn’t have his limited income of $771 a month of SSI disability money be
garnished to pay the legal fees of ineffective counsel and a corrupt

Commonwealth Attorney.

“that the imprisonment of a factually innocent person is cruel and unusual
punishment under the Eighth Amendment to the United States Constitution, which

forbids, in part, "cruel and unusual punishment."”

The Eighth Amendment provides that, “Excessive bail shall not be required,
nor excessive fines imposed, nor cruel and unusual punishments inflicted.”
U.S. CONST. amend. VIII. The Eighth Amendment applies to the states
through the Due Process Clause of the Fourteenth Amendment. See Robinson v.
California, 370 U.S. 660, 675 (1962) (Douglas, J., concurring). Defendants
seeking habeas corpus relief for free-standing claims of actual innocence
have consistently relied on the Eighth Amendment. See, e.g., Herrera, 506 U.S.
390; In re Davis, No. CV409-130, 2010 WL 3385081, at *39-43 (S.D. Ga. Aug.
24, 2010). The Eighth Amendment’s prohibition of “cruel and unusual
punishment” is intended to protect the “dignity of man,” recognizing that
“the State has the power to punish, [but] . . . that this power [must] be
exercised within the limits of civilized standards.” Trop v. Dulles, 356 U.S.
86, 99-100 (1958). Rather than remaining the same from its enactment, the
scope of the Eighth Amendment “must draw its meaning from the evolving

standards of decency that mark the progress of a maturing society.” Id.; see

29

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 31 of 76
also In re Davis, 2010 WL 3385081, at *39—43. Scholars that argue that the
Eighth Amendment should serve as the underlying ‘constitutional basis for
freestanding claims of .actual innocence contend that it is unconstitutional to
execute a prisoner who is actually innocent. See, e.g., Richard A. Rosen,
Innocence and Death, 82 N.C. L. REV. 61, 108 (2003). In essence, a
challenge based on the Eighth Amendment “calls into question the
permissibility of capital punishment based upon a characteristic of the
offender: a total lack of culpability, which is demonstrated through a
showing of factual innocence based upon evidence discovered subsequent to a
full and fair trial.” In re Davis, 2010 WL 3385081, at *40 (footnote omitted).

Brian David Hill shall first cite persuasive case law authorities as to why he is

legally innocent.
The persuasive case law authorities are cited herein:

1. Kenneth Wayne Romick v, Commonwealth of Virginia, Record No. 1580-
12-4, Argued at Alexandria, Virginia

2. A.M. Commonwealth of Virginia, Record No. 1150-12-4, Argued at
Alexandria, Virginia

3. Kenneth Samuel MOSES v. COMMONWEALTH of Virginia, Record No.
0985-03-3, Court of Appeals of Virginia,Richmond.

4, Kimberly F. Neice v. Commonwealth of Virginia, 1477093 (Va. Ct. App.
2010), Record No. 1477-09-3, CIRCUIT COURT OF GILES COUNTY.

5. Price v. Commonwealth, 214 Va. 490, 493, 201 S.E.2d 798, 800 (1974)

6. Hart v. Commonwealth, 18 Va. App. 77, 79, 441 S.E.2d 706, 707 (1994)

Analysis:
From A. M. Commonwealth of Virginia:

30

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 32? of 76
“Code § 18.2-387, the statute under which appellant was convicted, states:”

“Every person who intentionally makes an obscene display or exposure of
his person, or the private parts thereof, in any public place, or in any place
where others are present, or procures another to so expose himself, shall be
guilty of a Class 1 misdemeanor. No person shall be deemed to be in
violation of this section for breastfeeding a child in any public place or any

place where others are present.”
“(Emphasis added).”

“While “private parts” can include the buttocks, Hart v. Commonwealth, 18 Va.
App. 77, 79, 441 S.E.2d 706, 707 (1994), Code § 18.2-387 does not criminalize
mere exposure of a naked body, see Price v. Commonweaith, 214 Va. 490, 493,
‘201 S.E.2d 798, 800 (1974) (“A portrayal of nudity is not, as a matter of law, a
sufficient basis for finding that [it] is obscene.”). Instead, a conviction under

Code § 18.2-387 requires proof beyond a reasonable doubt of obscenity.”
“Code § 18.2-372 defines the word “obscene” accordingly: ”

“The word “obscene” where it appears in this article shall mean that which,
considered as a whole, has as its dominant theme or purpose an appeal to the
prurient interest in sex, that is, a shameful or morbid interest in nudity, sexual
conduct, sexual excitement, excretory functions or products thereof or
sadomasochistic abuse, and which goes substantially beyond customary limits of
candor in description or representation of such matters and which, taken as a

whole, does not have serious literary, artistic, political or scientific value.”

“(Emphasis added).”

31

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 323 of 76
“The “obscenity” element of Code § 18.2-387 may be satisfied when: (1) the
accused admits to possessing such intent, Moses v. Commonweatth, 45 Va. App.
357, 359-60, 611 S.E.2d 607, 608 (2005) (en banc); (2) the defendant is visibly
aroused, Morales vy. Commonwealth, 31 Va. App. 541, 543, 525 S.E.2d 23, 24
(2000); (3) the defendant engages in masturbatory behavior, Copeland v.
Commonwealth, 31 Va. App. 512, 515, 525 S.E.2d 9, 10-11 (2000); or (4) in other
circumstances when the totality of the circumstances supports an inference that the

accused had as his dominant purpose a prurient interest in sex.”
From Kenneth Wayne Romick v. Commonwealth of Virginia:

“Kenneth Wayne Romick was convicted of indecent exposure, third offense, in
violation of Code §§ 18.2-387 and 18.2-67.5:1, and he argues the evidence was
insufficient to prove that he intentionally made a display of his private parts and
that such display was obscene. We agree that such display was not obscene and

reverse and dismiss the indictment.”

“The mere exposure of a naked body is not obscene. See Price v. Commonwealth,
214 Va, 490, 493, 201 S.E.2d 798, 800 (1974) (finding that “[a] portrayal of
nudity is not, as a matter of law, a sufficient basis for finding that [it] is

\

abscene”).”
The facts that were established in favor of Brian’s innocence are as follows:

According to the evidence submitted by the United States Attorney office for the
Middle District of North Carolina, concerning the very state charge of indecent
exposure for the supervised release violation, officer Robert Jones (the one who
charged Hill with indecent exposure) had admitted under oath (penalty of perjury)
that Brian had not been obscene. He also had admitted on the stand at the General
District Court of Martinsville on December 21, 2018, that he did not see any

32

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 324 of 76
arousal and not seen any masturbation. Brian had filed true and correct photocopies
of federal court declarations/affidavits where Brian had admitted multiple times
under oath in writing that he “never masturbated”. See Seq. #4, MOTION to admit
evidence, filed 01/23/2019, see Seq. #7 MOTION to file evidence before trial, filed
04/08/2019,

« J was threatened to get naked, I never masturbated, it was a crazy incident.”

“Whoever threatened me needs to be charged and arrested...” (ECF No. 153, Pg.
9, U.S. District Court, Middle District of North Carolina, case no. 1:13-cr-435)

“Attorney said that I can bring up about the guy wearing the hoodie. Said that
under the law, I would have to have masturbated or be aroused in public to have
committed indecent exposure. After he heard my story about the guy in the hoodie,
he said taking pictures of myself is not illegal. So he argued that I am technically

innocent.” (ECF No. 163, Pg. 5, U.S. District Court, Middle District of North

Carolina, case no. 1:13-cr-435)

“I never masturbated, I told the police the truth. When I was seen by a
passingvehicle, I never masturbated.” (ECF No, 163, Pg. 4, U.S. District Court,
Middle District of North Carolina, case no. 1:13-cr-435)

Same statements in Amended declaration under Document #164 of Brian’s federal

case. /
Multiple affidavits, same statements that Brian had never masturbated in public.
There is no evidence at all of obscenity, no evidence of sexual behavior.

The only inferences of attempting to establish any element of obscenity was that

#
one attorney gave Brian his opinion that Brian was reportedly smiling in some

33

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 325 of 76
photographs. Brian has a mental and neurological condition known as Autism
Spectrum Disorder. Mental examinations should not only be limited to just
competency and sanity. Brian has Autism Spectrum Disorder (“Autism”), and that
disorder can affect and impair communications. Some days it is more difficult for

another person to tell that Brian even has Autism, and other days it is easier to tell.

See Document #206 (U.S. District Court, Middle District of North Carolina, case
no. 1:13-cr-435), MOTION entitled "Petitioner's Second Motion for Sanctions and
to Vacate Judgment that was in Plaintiff's/Respondent's Favor; Motion and
Brief/Memorandum of Law in support of Requesting the Honorable Court in this
case Vacate Fraudulent begotten Judgment or Judgments" filed by BRIAN DAVID
HILL. Response to Motion due by 11/5/2019, (Attachments: # (1) Exhibit 1, # (2)
Exhibit 2, # (3) Supplement 1, # (4) Supplement 2, # (5) Supplement 3, # (6)
Supplement 4, # (7) Envelope - Front and Back) (Garland, Leah), filed Oct 15,
2019.

The U.S. Attorney Office had also acquired information from Officer Robert Jones
of Martinsville Police Department and had filed evidence on September 12, 2019,

at the supervised release violation hearing in Winston-Salem, NC.

Under Exhibit 2 — Document #206, Attachment #2, one of the Government’s
exhibits, Brian had taken photos between 12:29AM to 1:01AM. (See Exhibit 3)

Brian also has Obsessive Compulsive Disorder (“OCD”) which can cause him to
have excessive compliance when directed to do something. That would explain
why Brian had taken the amount of photos that he had done. Excessive behavior
was caused by his OCD. Any medical doctor or psychologist that the Court would
want to ask that is any expert in Autism would attest that Brian can smile in photos

in a bad situation, that when Brian had been taught by his family to smile in front

34

Case 1:13-cr-004325-TDS Document 221-1 Filed 11/20/19 Pane 326 of 76
of the camera he can literally just smile in photos even where others aren’t smiling,
and can exhibit an inappropriate gesture or behavior that can misconstrued. It is
important for this Court to take notice that Brian’s Autism and OCD would explain
both his excessive photo taking and Brian’s smiling in some photographs. Autism
can cause somebody to smile under circumstances where normal people would not
smile, and police can mistake that gesture as a suspicious gesture. The photos were
also not taken around the time and location where 911 was called, presumably by
cell phone. Nobody called 911 when the photos were taken, but that somebody had
called 911 around the road of “Hooker Street” where the Dick and Willie passage
hiking trail was. At that area there was no place for Brian to hide himself and
would have been seen regardless once a car had decided at night to have driven
down the road of Hooker Street. That was also from the U.S. Attorney’s reported
evidence of where 911 was called on Brian. In fact the 911 caller had never elected
to testify against Brian at the General District Court and neither at the Federal

Court hearing on September 12, 2019.

Still Brian had not been aroused, Brian had not had a prurient interest in sex. Brian
has Autism and OCD. Brian had admitted multiple times under oath in federal
court documents in 2018 that he had never masturbated. Even the police admitted
during the Supervised Release Violation hearing over this very charge that when
he approached Brian that he was carrying a flashlight in each hand. So Brian
wasn’t aroused and didn’t appear to show any sexual arousal. The photographs
were taken around the area of Greene Co. Inc., factory building around nighttime
when nobody was working at that building, and 911 was reportedly called around
Hooker Street which was miles away from the Greene Co. Inc., factory building
and the area where Brian allegedly took the photos. Brian was never seen by a

person when the photos were taken, a majority of the photos taken on or around

35

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 327 of 76
private property and nobody was present in those areas to have witnessed Brian.
The only time Brian was reported to the police, was at the Dick and Willie hiking
trail around Hooker Street, where the Southern Finishing factory was. The photos
were taken until 1:01AM and then around two hours later at 3:00AM
approximately, 911 was called. The person who called 911 may have called
because they were concerned that a nude male was walking out at night and likely
had thought that the person was drunk, an elderly person wandering away from a
rest home or care home, or that it was a mentally ill or mentally deficient person,

or person with mental retardation, or someone in danger.

Exhibit 4 (See Exhibit 4) is documented from a Government source and likely
sourced from other well research institutions that pcople with Autism can do

repetitive behaviors and give the wrong social cues.

“Autism represents a broad group of developmental disorders characterized by
impaired social interactions, problems with verbal and nonverbal communication,

and repetitive behaviors or severely limited activities and interests.”

“Autism - or more precisely the autism spectrum disorders (ASDs) - represent a
broad group of developmental disorders characterized by impaired social
interactions, problems with verbal and nonverbal communication, and repetitive

behaviors or severely limited activities and interests.”

“The ASDs include a variety of medical autism diagnoses, which vary in the
severity of the individual symptoms and include autistic disorder (sometimes called
classical autism), Asperger's syndrome and a general diagnostic category called

Pervasive Developmental Disorders (PDD).”

Brian was given that diagnosis of PDD-NOS which stands for Pervasive

Developmental Disorder: Not Otherwise Specified but that older diagnosis at the

36

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 328 of 76
age of two was let go from TEACCH (University of North Carolina, Department
of Psychology) and was diagnosed with Autism Spectrum Disorder at the age of
four.: Mild Range. See Exhibit 5, photocopy of Autism TEACCH papers of Brian

David Hill, which was filed in a federal court case.

“The hallmark symptom of autism is impaired social interaction. Children with

autism may fail to respond to their name and often avoid eye contact with other

people. They have difficulty interpreting what others are thinking or feeling
because they don't understand social cues provided by tone of voice or facial

expressions and they don't watch other people's faces to pick up on these cues.”

This doesn’t just explain why those on the Autism Spectrum may not make the
appropriate body gestures or facial expressions, but also shows ineffective counsel
as counsel had failed to ask for a Medical Doctor or any certified Medical Expert
with any expertise in Autism Spectrum Disorder. That would help the jury or judge
to have understood why Brian David Hill was smiling in the photographs of him
naked. He isn’t being sexual or of a perverted mind. Nudists smile in photographs
and they aren’t being sexual, That was why Virginia Courts of Appeals have stated
that nudity itself is not obscenity and that simply being naked should not be
criminalized by that statute. If it was, then all bathhouses, all art galleries with any
statues or artwork with nudity, and all nudism resorts and beaches would then be
criminalized because others would be present to see full-body-nudity which would

show buttocks, genitalia, and breasts.

In fact people with Autism (See Exhibit 6) have “Deficits in social-emotional
reciprocity, ranging, for example, from abnormal social approach and failure of
normal back-and-forth conversation; to reduced sharing of interests, emotions, or

affect; to failure to initiate or respond to social interactions.”

37

Case 1:13-cr-004325-TDS Document 221-1 Filed 11/20/19 Pane 329 of 76
So is Brian David Hill being pushed into a conviction for indecent exposure or for
his Autism Spectrum Disorder? Is Brian being punished over his Autism? Was
Martinsville Police properly trained on how to deal with Autism Spectrum
Disorder and find better ways to deal with an autistic behavior rather than

é
conviction and punishment?

Exhibit 6: Autism behavior was documented in the DSM-IV in regards to the fact
that Autism can cause “Restricted, repetitive patterns of behavior, interests, or
activities, as manifested by at least two of the following, currently or by history
(examples are illustrative, not exhaustive; see text)”, “Highly restricted, fixated
interests that are abnormal in intensity or focus (e.g., strong attachment to or
preoccupation with unusual objects, excessively circumscribed or perseverative
interests)”, and “Insistence on sameness, inflexible adherence to routines, or
ritualized patterns of verbal or nonverbal behavior (e.g., extreme distress at small
changes, difficulties with transitions, rigid thinking patterns, greeting rituals, need

to take same route or eal same food every day).”

That would explain why Petitioner Brian David Hill had taken a lot of nude photos
of himself. If he was indeed threatened by a man wearing a hoodie, to get naked
and take photos of himself, then his Autism can work against him and cause him to
be overly-compliant and exhibit a repetitive behavior. Maybe Brian had smiled in
some because he thought by doing this repetitive behavior that his mother would
be safe from being killed.

Is an autistic behavior obscene when not-sexual? Does an autistic person who

simply strips naked have any intent to have a prurient interest in sex?

Brian’s Federal affidavits say that he never masturbated when he was naked on

September 21, 2018. The Martinsville Police has presented no evidence of any

38

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 4O of 76
masturbatory behavior. So Brian didn’t engage in masturbation. Brian wasn’t being

obscene.

One of the things the Habeas Court should do is ask Martinsville Police Sergeant
Robert Jones if he ever thought that Brian was being obscene. Was Brian engaging
in any masturbatory or any sexual behavior? Was Brian just naked at night on a

walking trail and that was it?

These are the questions that prove facts of Brian David Hill’s factual innocence. If
Brian did not engage in any obscenity on the Dick and Willie hiking trail at night,
and was not being obscene on September 21, 2018, then will the Habeas Court
consider the well-established and persuasive case law that says that Brian David

Hill is not guilty of indecent exposure because there was no obscenity here?

Brian David Hill has Autism Spectrum Disorder. It affects his behavior and is a
neurological disorder, and a very difficult disorder to tame without medication.
Brian David Hill was not on any medication except for insulin on September 21,
2018 and didn’t even have his insulin with him when he was found by Officer
Robert Jones. Whether Brian had any intent of being obscene or not should be at
what the Officer witnessed and based on the behaviors of Autism Spectrum
Disorder. The officer Robert Jones did not think that Brian was being obscene. At
the General District Court, the officer did not see any masturbatory behavior and
did not feel that Brian was being in any way, shape, or form obscene. The
photographs by the Commonwealth Attorney of Brian David Hill being naked has
the earmarks of repetitive behavior (taking more photographs than reasonably
necessary to satisfy a demand by another person), inappropriate body gestures and
facial expressions, and all of those are documented symptoms of Autism Spectrum
Disorder according to the DSM-IV, diagnostic psychiatric manual. Autism itself is

NOT documented exclusively as a sexual behavior and Autism is NOT a sexual

39

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane A1 of 76
offense behavior. Autism symptoms can vary depending on each person diagnosed

with such.
Brian’s behavior to Officer Robert Jones shows symptoms of his Autism.

Brian’s behavior when taking the photographs to satisfy the guy wearing a hoodie

shows symptoms of his Autism.
Brian’s behavior in the photographs shows symptoms of his Autism.

It is not that the Government has lack of obscenity in regards to Brian David Hill,
it is that his Autistic behavior, even though abnormal, do not exhibit a pruricnt
interest in sex. Brian did not engage in sexual conduct, he was just naked. That was
enough for a Police Officer to detain him and arrest him for indecent exposure, but
it is not enough to convict him of indecent exposure because he did not possess a

prurient interest in sex.

Brian David Hill had sent a letter to Martinsville Police Department with attached
evidence, All of that should be reviewed by the court. A true and correct copy of

that letter and evidence was filed on Federal court record.

See Document #181 DECLARATION entitled "Evidence Declaration of Brian
David Hill Regarding Carbon Monoxide and Letgter to Martinsville Police Chief
in Opposition to Government's/Respondent's Documents # 156, # 157, # 158, #
159, and # 160 ” filed by BRIAN DAVID HILL. (Attachments: # 1 Exhibit 0, #2
Exhibit 1, #3 Exhibit 2, # 4 Exhibit 3, #5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, #
8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Envelope - Front
and Back) (Garland, Leah) (Entered: 07/22/2019). See ali attachments to see the
very evidence that was mailed to the Police Chief of Martinsville Police
Department. Case United States v. HILL (1:13-cr-00435), U.S. District Court,
M.D. North Carolina. The evidence cited from Federal Court documents should be

40

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 4? of 76
admitted into the case as relevant evidence. The Martinsville Police failed or
refused to investigate any of the evidence mailed to the Police Department. It was
signed for By G.E. Cassidy and was delivered on the date/time of 2:52 pm on

- August 7, 2019. See Exhibit 12.

BASIS OF INEFFECTIVE COUNSEL

Petitioner Brian David Hill was not given effective counsel under the Fifth

Amendment of the United States Constitution.
See Strickland v. Washington, 466 U.S. 668 (1984)

The Sixth Amendment right to counsel is the right to the effective assistance of
counsel, and the benchmark for judging any claim of ineffectiveness must be
whether counsel's conduct so undermined the proper functioning of the adversarial
process that the trial cannot be relied on as having produced a just result. The
same principle applies to a capital sentencing proceeding -- such as the one
provided by Florida law -- that is sufficiently like a trial in its adversarial format
and in the existence of standards for decision that counsel's role in the proceeding

is comparable to counsel's role at trial. Pp. 466 U. S. 684-687.

A convicted defendant's claim that counsel's assistance was so defective as to
require reversal of a conviction or setting aside of a death sentence requires that
the defendant show, first, that counsel's performance was deficient and, second,
that the deficient performance prejudiced the defense so as to deprive the
defendant of a fair trial. Pp. 466 U. S. 687-696.

(a) The proper standard for judging attorney performance is that of reasonably

effective assistance, considering all the circumstances. When a convicted

41

Case 1:13-cr-004325-TDS Document 221-1 Filed 11/20/19 Pane 43 of 76
defendant complains of the ineffectiveness of counsel's assistance, the defendant
must show that counsel's representation fell below an objective standard of
reasonableness. Judicial scrutiny of counsel's performance must be highly
deferential, and a fair assessment of attorney performance requires that every
effort be made to eliminate the distorting effects of hindsight, to reconstruct the
circumstances of counsel's challenged conduct, and to evaluate the conduct from
counsel's perspective at the time. A court must indulge a strong presumption that
counsel's conduct falls within the wide range of reasonable professional
assistance. These standards require no special amplification in order to define

counsel's duty to investigate, the duty at issue in this case. Pp. 466 U. S. 687-691.

(b) With regard to the required showing of prejudice, the proper standard requires
the defendant to show that there is a reasonable probability that, but for counsel's
unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the
outcome. A court hearing an ineffectiveness claim must consider the totality of the
evidence before the judge or jury. Pp. 466 U.S. 691-696.

Petitioner’s counsel Scott Albrecht was deficient in the following ways:

1. Scott Albrecht told Brian and his family that Brian was legally innocent of
indecent exposure but failed to show case law to the General District Court
supporting his claim that Brian cannot be convicted of indecent exposure unless he
was being obscene at the time he was naked. He failed to file a motion to dismiss
based upon lack of evidence of obscenity. If there is no evidence of obscenity, then
there is no evidence whatsoever to convict Brian David Hill of indecent exposure
and the indictment should have been dismissed without a jury trial or bench trial,
as it wastes the Court’s time and resources. Scott Albrecht did not address a

Medical Doctor or any other certified expert in Autism Spectrum Disorder to

42

Case 1°13-cr-00435-TDS_ Document 221-1 Filed 11/20/19 Pane 44 of 76
explain Brian’s abnormal behavior on September 21, 2018 that differs from a usual
reasonable person with no neurological defects. He could have shown why Brian’s
behavior and actions taken that night was abnormal but did not rise to any level of
obscenity. Scott Albrecht failed to demonstrate Brian’s innocence prior to the trial
in General District Court which would have resolved the case a long time ago and
this Writ would never have had to have been drafted up by Petitioner. Martinsville
City Jail has no law library at all which further deprived Petitioner of his
constitutional rights and blocked Brian from being able to file a Writ of Certiorari
to appeal his federal Freedom of Information Act (FOIA) lawsuit in Danville,
Virginia. Martinsville City Jail deprived him of access to any legal resources with
no law library. He couldn’t file any valid motions to the federal court while he was
~ incarcerated at Martinsville City Jail. So Martinsville City Jail is partially at fault
as to why a Federal Detainer was thrown at Brian. The State owes him his actual
innocence and owes him the right to overturn his state conviction. The Supreme
Court believes that prisoners have a right to legal resources to prevent harmful
legal outcomes. If the state stands in the way of A Petitioner’s ability to do legal
research or get legal assistance, a Petitioner may be able to file a suit claiming that
the Petitioner has been denied access to the courts. See Bounds v. Smith, 430 U.S.
817, 828, 97 S. Ct. 1491, 1498, 52 L. Ed. 2d 72, 83 (1977).For recent cases
discussing the right of access, see Hebbe v. Pliler, 627 F.3d 338 (9th Cir. 2010)
(holding that the prisoner Hebbe satisfied the Lewis “actual injury” requirement,
because while the prison was on lockdown, Hebbe was denied access to the
law library to file a brief for his appeal);Benjamin v. Kerik, 102 F. Supp. 2d 157,
164—69 (holding that three of the eight allegations of “actual injury” fulfilled the

Lewis requirement).

43

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 45 of 76
2. Scott Albrecht had never filed a discovery motion asking for the police body-
camera (bodycam) footage of what was recorded by Martinsville Police during and
before the arrest of Brian David Hill. The footage is likely destroyed or disposed of
now because Scott Albrecht failed or refused to even simply ask the police for the
bodycam footage during their retention period which Petitioner may not know the
official evidence retention period for Martinsville Police Department. Scott’s
failure may have hurt Brian’s ability to show that he wasn’t obscene, wasn’t
engaging in masturbatory behavior, and made it more difficult for Brian David Hill

to win at trial.

3. Scott Albrecht never used evidence emailed or faxed or hand delivered from
Brian’s family members. In fact Scott Albrecht ignored it all. He never asked
anyone to testify in Brian’s favor, no defense witnesses present. The only one who
testified on December 21, 2018 in General District Court was the accused

Petitioner “Brian David Hill”.

4. Scott Albrecht never asked his client Brian David Hill if he wanted to appeal the
decision of the General District Court. Brian was whisked away by law
enforcement which had caused Brian’s Autism to act up and Brian said “F**k the
Police” and they rushed him out of the courtroom. Scott Albrecht caused this as he
deprived Brian of his right to appeal. If Scott had done that, then Brian never
would have said those words. Brian’s own lawyer betrayed Brian by not even
allowing him to appeal the decision. Brian had to write his own “Notice of Appeal”
and beg the officers to let it be mailed out on December 22, 2018, before he was
transported under Federal Marshals custody to the Western Virginia Regional Jail
in Salem, Virginia. His Notice of Appeal was docketed and the case was opened up
in the Martinsville Circuit Court. Scott Albrecht was so ineffective that Brian got

upset and cussed out the police in the courtroom, then begged the officers of the

44

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 46 of 76
Jail to let his “Notice of Appeal” be mailed out before the U.S. Marshals or Jail
Officers that were deputized by the U.S. Marshals took him away. Even the U.S.
Marshals had in their report about what Brian told the officers when they whisked
him away, and Brian had saw a peek of that in his federal file that the jail staff was
reviewing. So it made Brian look bad, his Autism was again sued against him, and
his own lawyer betrayed him which caused that behavior. Brian kept getting
betrayed by his own court appointed lawyers who do not fully represent him or

misrepresent him.

5. Scott Albrecht didn’t review over all of the Brady material with his client. Scott
told Brian that they would review over the photos together to determine if Brian
was aroused or if he wasn’t being obscene, but Brian first saw the photos at the
General District Court bench trial on December 21, 2018. He never showed Brian
the police report on Brian and never gave Brian a chance to review over the entire
report to see any possible defenses or contradictions. Scott never showed Brian all
of the requested discovery material, and so Brian couldn’t assist his lawyer in his
defense because he didn’t see the whole picture of what the prosecution would

present at trial.

Scott Albrecht was ineffective. He didn’t present any appellate case law about the
obscenity requirement for his client to be convicted under “§ 18.2-387. Indecent
exposure.” He didn’t do a good job. Brian’s family witnessed Scott Albrecht losing
a few other cases before Brian’s case was brought up on December 21, 2018. Scott
Albrecht was only good for one thing, admitting that Brian David Hill was legally
innocent of indecent exposure because he wasn’t being obscene. However Scott
Albrecht failed to prove it, failed to demonstrate that his client Brian David Hill
was legally innocent. He was constitutionally deficient under the Strickland v.

Washington prong. The prejudice Brian has suffered was not getting his case

45

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 47 of 76
dismissed by motion to dismiss that his own attorney could have filed. The
additional prejudice was that Brian was arrested and transported away by deputies
of the U.S. Marshals Service because Scott Albrecht had failed to demonstrate
Brian’s innocence under any pleadings prior to Brian being served with a Federal
Detainer in November, 2018. Brian was further prejudiced that not being found
innocent in General District Court caused Brian’s Supervised Release to be
revoked on September 12, 2019 in Winston-Salem, North Carolina. His Supervised
Release Revocation was appealed timely and is being overturned, but if Brian
remains convicted of indecent exposure, then Brian runs a high risk of going to
Federal Prison within a month or within time. While awaiting his fate on stricter
bond conditions as a result of the Violation over his state charge of indecent

exposure and conviction in General District Court.
Petitioner’s counsel Lauren McGarry was deficient in the following ways:

1. Lauren McGarry had no defense prepared at all, and didn’t have anybody to
research persuasive case law about the obscenity requirement for indecent

exposure charges.

2. Lauren McGarry pushed for Brian David Hill to waive jury trial and have it as a
bench trial, Commonwealth Attorney had pushed for a jury trial. Then Lauren
McGarry brought up that Brian’s federal conviction can be brought up because it is
a sex case and the jury will more than likely give the maximum sentence of
imprisonment and find Brian guilty. The Rules of Evidence say something

different than what Lauren McGarry’s legal contentions were:
CITATION: RULES OF SUPREME COURT OF VIRGINIA // PART TWO
VIRGINIA RULES OF EVIDENCE

ARTICLE VI. WITNESS EXAMINATION

46

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 48 of 76
Rule 2:609 IMPEACHMENT BY EVIDENCE OF CONVICTION OF CRIME
(derived from Code § 19.2-269)

“Evidence that a witness has been convicted of a crime may be admitted to

impeach the credibility of that witness subject to the following limitations:”
“(a) Party in a civil case or criminal defendant.”

“(i) The fact that a party in a civil case or an accused who testifies has previously
been convicted of a felony, or a misdemeanor involving moral turpitude, and the
number of such convictions may be elicited during examination of the party or

accused,”

“(ii) If a conviction raised under subdivision (a)(i) is denied, it may be proved by

extrinsic evidence.”

“(iii) In any examination pursuant to this subdivision (a), the name or nature of
any crime of which the party or accused was convicted, except for perjury, may not
be shown, nor may the details of prior convictions be elicited, unless offered to

rebut other evidence concerning prior convictions.”

Yes, if Brian were to testify on the stand, the Commonwealth Attorney can get
Brian to admit that he was convicted in Federal Court, however “the name or
nature of any crime of which the party or accused was convicted, except for
perjury, may not be shown, nor may the details of prior convictions be elicited,
unless offered to rebut other evidence concerning prior convictions.” Brian stated °
in his motion to withdraw (See Exhibit 8) that he was given the impression that his
federal conviction of “possession of child pornography” would be brought up and
Brian would not be allowed to tell the jury that he had filed a Writ of Habeas

Corpus on the ground of actual innocence in November, 2017, and later is asking

47

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 49 of 76
for vacatur of that conviction on an additional ground (not subject to time bar) of

Fraud Upon the Court by the federal prosecutor.

If the Commonwealth Attomey forces Brian to disclose what he was convicted for
while he testified on the stand, the attorney should have prepared to have copies of
Brian’s legal remedies in federal court being exercised to show the jury that he
may not be guilty of possession of child pornography, and if his conviction is
overturned at a later time then it should not even be an issue as to the state charge

of indecent exposure.

It says the name and nature of any crime “may not be shown, nor may the details of
prior convictions be elicited, unless offered to rebut other evidence concerning
prior convictions,” Either Brian’s wrongful conviction should not even be brought
up but limited to just asking Brian if he was a convicted felon without any further
details, or if the subject matter of “possession of child pornography” is brought up;
then Brian’s attorney or Brian orally has a right to testify that he is attempting to
overtum his federal criminal conviction on the Writ of Habeas on actual innocence

and fraud upon the court to “rebut other evidence concerning prior convictions.”

Lauren McGarry was one of Brian’s court appointed lawyers who had scared Brian
and his family into considering withdrawing his appeal and accepting the guilty

verdict of the lower court.

Citing Rule 2:403:

“RULES OF SUPREME COURT OF VIRGINIA // PART TWO”
“VIRGINIA RULES OF EVIDENCE”

“ARTICLE IV. RELEVANCY, POLICY, AND CHARACTER TRAIT PROOF”

48

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 50 of 76
“Rule 2:403 EXCLUSION OF RELEVANT EVIDENCE ON
GROUNDS OF PREJUDICE, CONFUSION, MISLEADING THE
JURY, OR NEEDLESS PRESENTATION OF CUMULATIVE
EVIDENCE”

“Relevant evidence may be excluded if:”

“(a) the probative value of the evidence is substantially outweighed by (i) the
danger of unfair prejudice, or (ii) its likelihood of confusing or misleading the trier

of fact; or”
“(b) the evidence is needlessly cumulative.”

So even this rule can apply to Brian’s testimony in being forced against his will to
admit that Brian was convicted in federal court for possession of child
pornography when it is being challenged on the grounds of Fraud Upon the Court
and actual innocence through Writ of Habeas Corpus (2255 Motion).

See Document #214, “MOTION FOR LEAVE TO AMEND OR SUPPLEMENT
HIS 2255 MOTION by BRIAN DAVID HILL. (1:17CV1036) (Butler, Carol)
(Entered: 11/04/2019)”. That asks the Court to amend for a GROUND FIVE:
Fraud Upon the Court, to be added to his federal Writ of Habeas Corpus petition.

See Document #125, “MOTION to Vacate, Set Aside or Correct Sentence
(pursuant to 28 U.S.C, 2255) by BRIAN DAVID HILL. (Attachments: # 1
Envelope)(Taylor, Abby) Civil case 1:17-cv-01036-TDS opened. (Entered:
11/14/2017)”. That asks the Court to vacate his wrongful conviction and one of the
grounds is on the basis of Actual Innocence in his federal Writ of Habeas Corpus

petition.

49

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 51 of 76
Lauren McGarry and Matthew Clark, none of them was going to bring that up if
Brian testifies, the Commonwealth Attorney asks Brian about his conviction on
“possession of child pornography” but they were never going to disclose about
Brian’s “Fraud upon the court” allegations which none of them were opposed or
responded to by the U.S. Attorney. They were never going to expose Brian’s

actual innocence claims.

However she did at least file a motion to withdraw as counsel of record and then

Matthew Clark was appointed as counsel of record.

3. Lauren McGarry didn’t review over all of the Brady material with her client.
She never showed Brian the police report on Brian and never gave Brian a chance
to review over the entire report to see any possible defenses or contradictions.
Lauren McGarry never showed Brian all of the requested discovery material, and
so Brian couldn’t assist his lawyer in his defense because he didn’t see the whole

picture of what the prosecution would present at trial.

4, Lauren McGarry never asked for any pre-trial hearings to determine the
admissibility of any evidence and to submit a list of witnesses and exhibits of what

was planned for the jury trial.
Petitioner’s counsel Matthew Clark was deficient in the following ways:

1. Matthew Clark had not timely filed any request with the Court for a Medical
Doctor or any medical expert at all to testify in defense of Brian David Hill before
the scheduled jury trial of December 2, 2019. In fact he had filed no motion or

request at all to attempt to admit any expert witnesses.

2. Matthew Clark had not attempted to file a motion to dismiss based upon Brian’s
legal innocence and no evidence of obscenity. Brian D. Hill had filed a fax pro se

with a motion to dismiss on November 4, 2019 (Seq. #39) but that motion was

50

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 5? of 76
ignored as well. With Brian having no other recourse he had two choices, (1) file a
motion to proceed pro se with no guarantee that Brian may have counsel appointed
again and Brian has no trial experience and is not a lawyer, or (2) withdraw the
appeal. Brian was placed in this bad position by both bad advice and lack of real

representation.

3. Matthew Clark had not filed any motions to suppress any evidence. Clark had
not filed any requests to block the Commonwealth Attorney from bringing out any
details of Brian’s wrongful federal criminal conviction or request that if the jury
hears of his charge, that pursuant to Rule 2:609 the Attorney would present federal
court filings showing that Brian David Hill had petitioned the U.S. District Court
and is still pending in regards to his actual innocence and fraud upon the court by
the federal prosecutor to make it a FAIR TRIAL instead of an unfair prejudiced
jury trial. |

4. Matthew Clark had not faxed, emailed, or mailed any interrogatories, at least to
Petitioner’s knowledge. Brian faxed interrogatories with pretty decent and relevant
questions to the Commonwealth’s Attorney and to Matthew Clark’s office but
nothing was ever done about it. The interrogatories were ignored; he never moved
to adopt his client’s interrogatories and never attempted to enforce them with the

Commonwealth Attorney’s office.

5, Matthew Clark never asked for any pre-trial hearings to determine the
admissibility of any evidence and to submit a list of witnesses and exhibits of what

was planned for the jury trial.

6, Matthew Clark didn’t review over all of the Brady material with his client. He
never showed Brian the police report on Brian and never gave Brian a chance to

review over the entire report to see any possible defenses or contradictions.

51

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 53 of 76
Matthew Clark never showed Brian all of the requested discovery material, and so
Brian couldn’t assist his lawyer in his defense because he didn’t see the whole

picture of what the prosecution would present at trial.

The prejudice that all three ineffective court appointed lawyers had caused Brian

are that:

(1) Brian was wrongfully convicted for indecent exposure when he could have
been found legally innocent with support of relevant case law authorities.

(2) Brian faces up to 9 months of imprisonment (See Exhibit 1) (See Exhibit 9)
unless he is found legally innocent of indecent exposure as it would prove
that Brian David Hill complied with his Federal Probation by not violating a
state, federal, or local law.

(3) Brian David Hill is being billed with legal costs of over $1,000. (See
Exhibit 2), which is additional punishment. Brian’s only source of income is
$771 SSI disability benefits, with food stamps and Medicaid. $500 goes to
rent. Demanding that Brian garnish any of his SSI money to pay legal costs
isn’t just additional cruel and unusual punishment against a mentally
disabled person who doesn’t work a job, it violates the Federal Law on
protecting SSI benefits from garnishment from any court mandated costs.
(making 4.. . installment payments of $ 300.00 . per 6 MONTHS-beginning
.05}15/2020.)

(4) Brian David Hill is suffering under restrictive Federal Bond conditions that
were triggered and caused by the state charge of indecent exposure (See
Exhibit 9). That shows that the state charge had put Brian in a more
restrictive Federal custody due to the cause of the state charge on September
21, 2018 (See Exhibit 10, Exhibit 11). Brian is entitled to prove his legal

52

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 54 of 76
innocence to resolve the Federal Supervised Release issue and release Brian
from bond. If any of Brian’s court appointed lawyers had done their job at
actually defending Brian, conducting thorough investigative work and
presenting persuasive case law in Brian’s favor, and filing suppression
motions or even a motion to dismiss, then Brian would have had a better
chance of not being served with a Federal Detainer. Brian never would have
been placed on Federal bond, and likely the Supervised Release Violation
hearing would have made a determination more favorable to Brian had he
been found legally innocent of indecent exposure. The attorneys’
unprofessional errors and failures had caused Brian unnecessary harm,
imprisonment up to 9 months, the cost of hundreds of dollars of paperwork
and mailings for Brian to have to keep fighting this state case and the federal
case over and over again until justice is finally there. Carpel tunnel
syndrome and other misery and suffering that has happened to Brian as a
result of such ineffectiveness.

(5)Had Brian had effective lawyers, the jury would have found Brian not guilty
or would have given Brian a good chance to prevail on appeal as a matter of

io,
law, or the case would have been dismissed as a matter of law.

Brian had clearly established not just the deficient performance and constitutional
deprivations caused by ineffective counsels’ but also prejudice. Brian had
demonstrated violation of his Fifth Amendment right to effective assistance of

counsel and due process.
BASIS OF DUE PROCESS DEPRIVATION

Petitioner had explained why he had withdrawn his appeal (See Exhibit 8). He was
deprived of fair and equal access to the judicial system through ineffective counsel.

Brian had filed pro se motions out of disagreements Brian had had with his legal

33

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 55 of 76
counsels’ Scott Albrecht, Lauren McGarry, and Matthew Clark. None of those pro

se motions were ever acted upon.

Brian had also faxed interrogatories at an earlier time asking the Commonwealth
Attorney questions under oath which was directed to one of the Government’s
witnesses “Sergeant Robert Jones” of Martinsville Police Department. Those were
also never acted upon and ignored by the Commonwealth Attorney because Brian

was represented by counsel.

Brian had filed a motion to suppress, motion to dismiss, motion to plead not guilty
by reason of insanity and intent to bring an insanity defense, and motion for
discovery. In fact none of those were ever acted upon because Brian’s counsel
knew what Brian was legally asking the Court to do but none of them ever
attempted to file any of those and none of them ever adopted those pro se motions
so that the Court and the Commonwealth Attorney would not ignore them since the

attorney adopting it would make those motions the same as attorney filed motions.

. Because of ineffective counsel, Brian was not given fair and impartial access to our
judicial system. His rights, his evidence, his witnesses, his interrogatories, and any
chance of him proving legal innocence was all completely deprived from Brian
David Hill the Petitioner. As long as Brian was represented by ineffective
counsels’, Brian was deprived of any and all access to the criminal justice system.
He was not going to get a fair trial, he was destined to lose the jury trial unless
Brian had proceeded pro se but Brian has no trial experience, Brian is not a
licensed lawyer and never been to law school, and his Autism would make it
difficult to convince a jury that he is innocent, and Brian can’t ask himself
questions while testifying on the stand, he would essentially be a sitting duck

waiting to politically be shot down.

54

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 56 of 76
Brian David Hill was entirely deprived of due process due to ineffective counsel.

Brian was deprived of access to all potential discovery materials which includes
the police body-camera (bodycam) footage recorded on September 21, 2018. Brian
was deprived of motion to dismiss to maintain his innocence which would have
caused Brian to never face a potential conviction. Brian was deprived of motion(s)
to suppress evidence. Brian was deprived of interrogatories to ask Government’s
witness Robert Jones if Brian was engaging in masturbatory behavior or any
behaviors at all which would be required to legally find Brian guilty of obscenity.
That would be enough for a conviction of indecent exposure if there was obscenity.
Brian was deprived of presenting any witnesses in his favor including expert
witnesses (even ones his family had agreed to pay for if the Commonwealth
Attorney objects to any money being paid for by the State to fund the expert
witness). Brian was deprived of all rights in the Constitution. Brian’s pro se
motions were ignored, so Brian had no equal and fair access to the Court in
Virginia. In violation of every one of his constitutional due process rights

protections afforded to all criminal defendants inside the United States.

Ineffective counsel deprived Brian of all just and fair outcomes for the jury trial
that would have ended badly due to severe ineffective counsel. All of Brian’s court
appointed counsels’ failed to submit jury instructions with the Appellate case law
and another instruction as a matter of law that simply being naked is not obscene

and is not criminalized under the statute.
GUILTY PLEA INVALID CAUSED BY INEFFECTIVE COUNSEL
Case law regarding ineffective counsel and case law regarding guilty pleas.

Padilla v. Kentucky, 130 8. Ct. 1473 (2010)

55

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 57 of 76
The failure to advise a defendant about the deportation consequences of entering a
plea in a felony drug case amounted to ineffective assistance of counsel. The Court
held that in certain situations, the failure to provide any advice constitutes
ineffective assistance — especially where the consequence of a plea is easy to
determine and is “automatic” — while in other cases, it is required at a minimum
that counsel advise the defendant that there may be immigration consequences and
that the defendant should seek advice from an immigration law attorney. In other
words, to be effective, an attorney may be required to actually provide accurate
advice if the immigration consequences are clear; and at a minimum, should warn
the defendant of possible consequences if the result of entering a plea is not so
clear. The Court held that the right to effective assistance of counsel is not violated
only when counsel provides erroneous advice.

Hill v. Lockhart, 474 U.S, 52 (1985)

When a defendant challenges a guilty plea after sentencing on the ground that his
lawyer provided him ineffective assistance, he must demonstrate that (1) his
counsel’s advice was not within the range of competence demanded of attorneys in
criminal cases, and (2) there is a reasonable probability that, but for counsel’s
errors, he would not have pleaded guilty and would have insisted on going to trial.

Missouri v. Frye, 132 S. Ct. 1399 (2012)

The defendant was entitled to raise a Padilla claim based on his attorney’s
statement, “The government almost never issues a detainer for a Cuban, because
they won’t deport to Cuba.” The fact that the plea was entered one year prior to the
decision in Padilla does not mean that the attorney was not ineffective in providing
this inaccurate advice.

United States v. Bui, 795 F.3d 363 (3rd Cir. 2014)

Trial counsel erroneously advised the defendant that if he entered a guilty plea to
possessing drugs within 1000 feet of a school, he could receive safety-valve relief
and receive a shorter sentence. However, the safety-valve is not available for this
drug offense. The attorney provided ineffective assistance in connection with the
guilty plea and the plea was therefore set aside.

Roundtree v. United States, 751 F.3d 923 (8th Cir. 2014)

56

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 58 of 76
An evidentiary hearing should have been held to determine whether trial counsel
failed to warn the defendant that he was facing a mandatory life sentence if
convicted at trial.

Kovacs v. United States, 744 F.3d 44 (2d Cir. 2014)

Counsel’s erroneous advice about the deportation consequences of a plea to
misprision of a felony was grounds to award coram nobis relief.

Heard v. Addison, 728 F.3d 1170 (10th Cir. 2013)

The defendant entered a guilty plea in state court to child molestation and received
a twenty-five year sentence. The Tenth Circuit granted a writ, because a state court
unpublished decision (issued prior to the time the defendant entered his guilty plea)
indicated that the precise conduct that was involved in defendant’s case was not a
crime under Oklahoma law (looking under the dress of a girl who is wearing
underwear). If the defendant had known about this ruling, he would not have
entered a guilty plea. Interestingly, a decision issued by the Oklahoma courts after
the defendant entered his plea suggested that his conduct would be criminal.

United States v. Reed, 719 F.3d 369 (Sth Cir. 2013)

The Fifth Circuit remanded this § 2255 case back to the district court to conduct an
evidentiary hearing on whether trial counsel was ineffective in failing to properly
advise the defendant about what sentence he would have received had he entered a
guilty plea, Trial counsel (according to the defendant), advised him that he would
be sentenced to 36 months if he accepted the plea offered by the government. The
defendant claimed in his § 2255 petition that he was actually facing between 8 — 14
months had he accepted the plea. A hearing on the merits of the claim was
required.

Johnson vy. Uribe, 682 F.3d 1238 (9th Cir. 2012)

The defendant entered guilty pleas to illegal reentry, and filmg a false firearm
transaction report (regarding his citizenship). Counsel failed to investigate and
research the possibility that defendant was actually a citizen under the principle of
“derivative citizenship” since his mother was naturalized. This was ineffective
assistance of counsel that tainted the guilty plea.

United States v. Smith, 640 F.3d 580 (4th Cir. 2011)

37

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 59 of 76
If a defendant claims that his lawyer was so deficient that it amounted to no
counsel at all, this can taint a guilty plea. Though a guilty plea generally waives all
non-jurisdctional defects, this doctrine does not bar a challenge to the right to
counsel, because this affects the voluntariness of the plea.

United States v. Weeks, 653 F.3d 1188 (10th Cir. 2011)

In the context of reviewing an ineffective assistance of counsel claim for a
defendant who entered a guilty plea to a conspiracy offense, the Tenth Circuit
emphasized that a conspiracy conviction requires proof that the defendant knew
that his agreement involved a violation of the law, not simply an agreement to
engage in certain conduct: “An agreement with others that certain activities be
done, without knowing at the time of the agreement that the activities violate the
law, is therefore insufficient to establish conspiracy.” The defendant’s § 2255
petition in this case was sufficient to allege facts that necessitated a hearing on the
question of whether he fully understood the nature of the charges. The plea
colloquy was insufficient to show that the defendant understood the nature of the
proof that was required to prove his guilt, given his reluctance to acknowledge that
he knew, at the time the events occurred, that his conduct was illegal.

Tovar Mendoza v. Hatch, 620 F.3d 1261 (10th Cir. 2010)

The trial attorney’s grossly inaccurate statement to the defendant about the amount
of time he would be required to serve if he pled guiity amounted to ineffective
assistance of counsel and rendered the guilty plea involuntary. Defense counsel
told the defendant his sentence would be three years. The sentence imposed was 25
years.

Bauder v, Department of Corrections, 619 F.3d 1272 (11th Cir. 2010)

The Eleventh Circuit held that the defendant’s attorney provided ineffective
assistance of counsel because of his failure to advise the defendant of the
possibility that his guilty plea to stalking under Florida law could lead to civil
commitment as a sexually violent person under state law. The Eleventh Circuit
relied on Padilla in holding that even though the law was not absolutely clear that
civil commitment was a collateral consequence, the attorney had the obligation to
at least warn the defendant of the possibility.

Williams v. Jones, 571 F.3d 1086 (10th Cir. 2009)

58

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 60 of 76
e

The defendant was offered a plea agreement that would require him to serve 13
months, He drew the line at 12 months (so he could serve the sentence in the
county jail) and the attorney advised him to simply enter a plea “straight up”
without a plea agreement and see if another month could be shaved off the
sentence. The defendant took the advice and the judge sentenced the defendant to
ten years. The attorney was unaware of prior convictions that changed the judge’s
mind. The attorney provided ineffective assistance of counsel. Even without the
recidivist issue, advising the defendant to reject a 13 months certain sentence and
plead without an agreement to see if he could get 12 months was not sound advice.

United States v. Mooney, 497 F.3d 397 (4th Cir. 2007)

Trial counsel was ineffective in advising the defendant that he should plead guilty
in this felon-in-possession case, because there was no justification defense
available. The defendant seized the gun from his wife, who was threatening him,
and promptly went to the police who were at his place of employment and gave
them the weapon.

Julian v. Bartley, 495 F.3d 487 (7th Cir, 2007)

Counsel advised the defendant that pursuant to the (then) new decision in
Apprendi, the state could not impose consecutive sentences based on the
defendant’s recidivist status, because the prior offense was not set forth in the
indictment. Because Apprendi exempted prior offenses from the scope of its
decision (prior offenses need not be set forth in the indictment, or proved to a jury
in order to affect the sentence), the attorney’s advice was ineffective assistance of
counsel. The defendant rejected a plea offer and went to trial. The Seventh Circuit
granted the writ. Oddly, the court held that the state is not required to offer the
original deal. It may offer that deal, but it is not required to do so. The state may
also simply re-try the defendant.

United States v. Morris, 470 F.3d 596 (6th Cir. 2006)

In a crowded state court holding cell, the defendant met his appointed attorney for
the first time. He was offered a plea of four years, or face federal charges. The
attorney had virtually no time to review discovery or have a private conversation
with the defendant. She also provided inaccurate advice about the possible federal
sentence if he did not take the state plea. This was ineffective assistance of
counsel, The defendant rejected the state plea offer and was then prosecuted in
federal court. The district court judge concluded that the federal indictment should

39

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 61 of 76
be dismissed so that the defendant could be given a reasonable opportunity to
consider entering a plea to the state charge.

Dando v. Yukins, 461 F.3d 791 (6th Cir. 2006)

Trial counsel was ineffective in failing to request expert funds in order to
investigate the defendant’s possible duress (battered spouse) defense to charges
that she assisted her boyfriend in a string of robberies. The attorney declined to
hire the expert because he thought that funds were not available to investigate this
type of defense. The defendant’s guilty plea was tainted by this ineffective
assistance of counsel.

Satterlee v. Wolfenbarger, 453 F.3d 362 (6th Cir. 2006)

The defendant gave a proffer to the state court prosecutors pursuant to an
agreement that provided that if he were to proceed to trial, what he said could be
used to impeach him. His attorney did not explain this to him. After giving the
proffer and incriminating himself, he backed out of the deal and procecded to trial,
not realizing that if he testified, his statements could be used against him. The
attorney provided ineffective assistance of counsel. The court ultimately
concluded, however, that the ineffective assistance of counsel was not prejudicial.

United States v. Herrera, 412 F.3d 577 (Sth Cir. 2005)

The defendant entered a guilty plea, having been advised by his attorney that he
could still preserve for appeal his state speedy trial act claim. His advice was
erroneous. This amounted to ineffective assistance of counsel. The Sixth Circuit
remanded the case to the district court to evaluate the merits of the defendant’s
speedy trial act claim, in order to determine whether he was prejudiced by the
attorney’s ineffectiveness.

United States v. Couto, 311 F.3d 179 (2d Cir. 2002)

Trial counsel affirmatively misled the defendant into believing there were things
that could be done to avoid deportation (when, in fact, there were none). This
affirmative misrepresentation is different than a failure to advise the defendant of
collateral consequences of a plea.

Smith v. United States, 348 F.3d 545 (6th Cir. 2004)

60

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 6? of 76
In ruling on a plea withdrawal motion, courts consider whether the defendant “has
raised a significant question about the voluntariness of the original plea.” United
States v. Schmidt, 373 F.3d 100, 103 (2d Cir. 2004). They may also consider:

(1) whether the defendant has asserted his or her legal

innocence in the motion to withdraw the guilty plea; (2) the

amount of time that has elapsed between the plea and the

motion (the longer the clapsed time, the less likely

withdrawal would be fair and just); and (3) whether the

government would be prejudiced by a withdrawal of the plea.
In federal habeas case-law, the United States Supreme Court has suggested that
imprisonment or execution of an innocent prisoner could violate the U.S.
Constitution but has never clarified the standard a prisoner
would have to meet to successfully assert such a claim. Herrera v. Collins, 506
U.S.390, 418-19, 427-29
(1993); see also id. at 430-46 (Blackmun, J. dissenting); McQuiggin v. Perkins,
569U.S.383, 392 (2013); House v. Bell,
547 U.S.518, 554-55 (2006). Still, actual innocence can serve as a defense to
otherwise applicable procedural defaults such as successive petitions or petitions

that assert claims that could have been asserted previously in the litigation.

McQuiggin at 392-93.

Actual innocence and ineffective counsel both play a vital role in withdrawing

Petitioner’s guilty plea entered on November 15, 2019.

Brian’s plea of guilty that was entered on 11/15/2019 by withdrawing his appeal
was caused by a mixture of bad advice, lack of investigative work, Brian not being
given access to all discovery material by any of the court appointed lawyers
including Scott Albrecht, failure to ask the state to pay for any expert witnesses

such as Medical Doctors and Autism experts, failure to ask for any witnesses at all

6]

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 63 of 76
and failure to draft a witness and exhibit list, the difference of opinions by different
lawyers but almost all lawyers told Brian to withdraw his appeal due to his
wrongful federal conviction, and failure to attempt to dismiss the criminal case on

the basis of Brian’s legal innocence due to no obscenity.

Brian was not obscene, Brian did not have a prurient interest in sex, Brian never
engaged in masturbatory behavior in public, Brian was just naked on the
Dick and Willie passage hiking trail at night. The nude photos taken of Brian
were between 12:29AM and 1:01AM, and were taken miles away from the
location where 911 was called. The photos were taken but were not shared
with anybody except being voluntarily turned over by Brian to Martinsville
Police Department. The photos may or may not be relevant to the issue of
obscenity as Brian was arrested out of a 911 phone call that came from
Hooker Street which was miles away from Greene Co. Inc., the area where
the photos were actually taken, around that area. The photos from the
camera are considered private/personal and were not being given to the
public to look over. It was the Commonwealth Attorney at the General
District Court that flashed the nude photos (possibly 8 by 10 size) of Brian
around like it was a television show, so that the audience (there were many
people in the courtroom that day) could see a glimpse of Brian’s naked body
in the photos. The Commonwealth Attorney also had made fun of Brian and

' his Autism Spectrum Disorder, like a bully. Brian didn’t spread the photos in
that camera around to anybody, but it was the Commonwealth that is having
Brian’s nude photos looked at and being scrutinized by many people not
involved with the case if they saw the photos presented by the

Commonwealth Attorney on December 21, 2018.

62

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 64 of 76
Along with the unfair prejudice of Brian’s federal “child pornography” conviction
being shared with the jury despite Brian challenging it on grounds of actual
innocence and fraud upon the court, the nude photos of Brian would be reviewed
over by all members of the jury. Some might feel offended; some might spread
rumors throughout the city. A potential juror could be one of Brian’s neighbors or
a store clerk of a store that Brian visits to buy something or goes grocery shopping.
Having total strangers in the jury pool viewing the nude photos of Brian may cause
word to be spread throughout Martinsville that Brian David Hill is some kind of
pervert or terrible person without understanding or knowing the circumstances of
what all had happened. The cards were stacked against Brian and the attorneys did
nothing to really mitigate the issues of Brian’s legal innocence and the fact that
Brian wasn’t even being obscene. Despite Brian’s legal mnocence, Brian was
facing a jury that would be predetermined that Brian was a predator and a pervert
alone by hearing of Brian’s federal conviction. They would already determine that
Brian was automatically being obscene over his past charge. It makes Brian look
bad.

Counsel failed to ask the bench to dismiss his case and prevent the whole
prejudiced jury trial with simply proving Brian’s legal innocence. Counsel failed to
ask the state to pay for an expert witness to explain Brian’s abnormal but not
illegal behavior. It is clear that Brian will not repeat the act of public nudity at
night, and Brian will never do that at any time. Brian’s behavior was something

that should not happen, but it was clearly not illegal and without criminal intent.

Wherefore, Brian asks this Court to consider withdrawing Brian’s guilty plea when
considering his legal innocence claim. Legal innocence cannot be fully recognized
without withdrawing his invalid guilty plea. Brian David Hill is legally innocent of

indecent exposure under well-established Virginia case law from Virginia Courts

63

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 65 of 76
of Appeal. His guilty plea holds no merit and should be withdrawn and his legal
innocence recognized by this Honorable Court.

PROSECUTORIAL MISCONDUCT BY
VIOLATINGSTATE BAR RULE 3.8

The Commonwealth Attorney of Martinsville who prosecuted Brian David Hill for
the charge of indecent exposure had committed prosecutorial misconduct by
violating V.A. State Bar Rule 3.8 and then aggravated this violation by requesting
a jury trial knowing of Brian’s wrongful federal conviction of “possession of child
pornography”. The Commonwealth Attomey intends to paint Brian David Hill as a
pervert, despite arguing in General District Court that Brian was not charged with
obscenity on December 21, 2018. They intend to falsely paint Brian as being
obscene by contaminating Brian’s state charge with the federal conviction in 2014
knowing that checking the Docket Sheet and researching into the federal case
would reveal that Brian’s case is being challenged by a 2255 Motion and on issues
of fraud upon the court. The Commonwealth Attorney refuses to accept Brian’s
legal innocence, refuses to accept the precedential case law of Brian David Hill
being legally innocent as a matter of law. They are doing everything they can,
knowing that Brian is on Federal Probation conditions, to convict Brian of indecent
exposure by tainting the jury pool with prejudice and hate. The facts are that Brian
was not being obscene. Brian should not have been forced into a situation where he

pleads guilty by withdrawing his appeal in Circuit Court.

It is the GOVERNMENT’S RESPONSESIBILITY, to ensure that they are not
convicting innocent people and people that are aware of or were made aware of
that are legally innocent of their charge(s). Government counsel isn’t supposed to

be just an advocate for the Government and an advocate for law enforcement.

64

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 66 of 76
Government counsel is supposed to dismiss charges against those who are legally
innocent. If evidence or case law arises showing that a criminal defendant who
they had charged is legally innocent, then the Commonwealth Attorney should
move to dismiss the charge or acquit the convicted defendant to comply with State
Bar Rule 3.8 and Rule 3.8 of the American Bar Association Model Rules of

Professional Conduct.

“{1] A prosecutor has the responsibility of a minister of justice and not simply that
of an advocate. This responsibility carries with it specific obligations to see that
the defendant is accorded procedural justice and that guilt is decided upon the

basis of sufficient evidence.”

The Commonwealth Attorney Andrew Hall! had violated Rule 3.8 and should be
disciplined if he does not move to acquit Brian David Hill of his charge of indecent

exposure.

OTHER MATERIALS IN SUPPORT OF PETITIONER’S WRIT OF
HABEAS CORPUS

There are other materials which are also in support of this Petition and Brief /

Memorandum of law for Writ of Habeas Corpus.

Read Exhibit 13: “Brian David Hill's grandmother's notes are in bold and
underlined from the transcript on 9-12-2019: from Stella Forinash”. Has
information helpful to this Court.

See Exhibit 14 for proof photographs of house damage in Apartment 2 caused by

possible Carbon Monoxide Gas.

65

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 67 of 76
\

~

See Exhibit 15 of Exhibit 1 — Document #181, Attachment #2, Statement from
Chimney Expert Pete Compton filed on federal court record. It is evidence of

carbon monoxide gas in Apartment 2 prior to Brian’s arrest for indecent exposure.

See Exhibit 16: Exhibit 0 — Document #181, Attachment #1, Letter to
Martinsville Police Chief — 13 pages

See Exhibit 17: Cumulative Autism/OCD/diabetes/etc, evidence 1. Autism and the
brain; 2. Autism placard and identification card; 3. Copy of Page 2 of DMV form;
4. Autism and Wandering Prevention Tips; 5. Autism Awareness; 6. Symptoms
Evidence in autism; 7. Symptoms and signs of carbon monoxide poisoning; 8. 2-
page Autism Wandering / Elopement from National Autism Association; 9. Brittle
diabetes page; 10. Signs of hyperglycemia; 11. Information page on “A diabetic
seizure...’; 12. Facts about Obsessive Compulsive disorder; 13. Symptoms of

Generalized Anxiety Disorder

All evidence from Exhibits 13-17 is additional evidence in support of Petitioner’s

claims of ineffective counsel, actual innocence, and possibly other grounds.
EXHIBIT LIST

Exhibit 1: Document #200, court order: “TIUDGMENT ON REVOCATION OF

PROBATION/SUPERVISED RELEASE. The Defendant's supervised release is
revoked. Nine (9) months imprisonment. Nine (9) years supervised release is re-
imposed under the same terms and conditions as previously imposed.” — 2 Pages

but pages 3 to 16 were omitted in this Exhibit.

Exhibit 2: The legal costs billed to Brian David Hill as a result of Petitioner Brian
David Hill withdrawing his appeal. — 2 Pages

66

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 68 of 76
Exhibit 3: A map introduced by federal prosecutor, Assistant United States
Attorney Anand Prakash Ramaswamy allegedly of where the photos were taken by
Brian David Hill. —2 pages

Exhibit 4: Article from the National Human Genome Research Institute

(genome.gov) on Autism Spectrum Disorder. Government source. — 8 pages
Exhibit 5: Autism TEACCH papers. — 6 pages

Exhibit 6: IACC Subcommittee Diagnostic Criteria - DSM-5 Planning Group - .

Government source. — 2 pages

Exhibit 7: A true and correct copy of Exhibit 9 — Document #181, Attachment
#10, detailing a Piedmont Community Services report from Dr. Conrad Daum — 7

pages
Exhibit 8: A true and correct copy of the FAXED Motion to Withdraw Appeal. —
12 pages

Exhibit 9: Petition for Warrant or Summons for Offender Under Supervision,
federal probation violation petition for arrest based upon the state charge and state

case against Brian David Hill. Document #157 in Brian’s federal criminal case. — 2
pages
Exhibit 10: Federal Order setting conditions for release (Bond) — 3 pages

Exhibit 11: Federal Appearance Bond — 2 pages

Exhibit 12: USPS tracking page on certified mail tracking number of envelope
mailed to Martinsville Police Chief — 2 pages

Exhibit 13: Brian David Hill's grandmother's notes are in bold and underlined from

the transcript on 9-12-2019: from Stella Forinash — 17 pages

67

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 69 of 76
Exhibit 14: Photographs of house damage in Apartment 2 caused by possible
Carbon Monoxide Gas. — 12 pages

Exhibit 15: Exhibit 1 — Document #181, Attachment #2, Statement from Chimney
Expert Pete Compton filed on federal court record. — 2 pages

Exhibit 16: Exhibit 0 — Document #181, Attachment #1, Letter to Martinsville
Police Chief — 13 pages

Exhibit 17: Cumulative Autism/OCD/diabetes/etc. evidence 1. Autism and the
brain; 2. Autism placard and identification card; 3. Copy of Page 2 of DMV form;
4, Autism and Wandering Prevention Tips; 5. Autism Awareness; 6. Symptoms
Evidence in autism; 7. Symptoms and signs of carbon monoxide poisoning; 8. 2-
page Autism Wandering / Elopement from National Autism Association; 9. Brittle
diabetes page; 10. Signs of hyperglycemia; 11. Information page on “A diabetic
seizure...”; 12, Facts about Obsessive Compulsive disorder; 13. Symptoms of

Generalized Anxiety Disorder — 14 pages

Any federal court records used in exhibits or cited in this Petition for Writ of
Habeas Corpus and it’s supporting brief thereto, is admissible under V.A. Code §
8.01-389.,

“§ 8.01-389. Judicial records as evidence; full faith and credit; recitals in deeds,

deeds of trust, and mortgages; "records" defined; certification.”

“A. The records of any judicial proceeding and any other official records of any
court of this Commonwealth shail be received as prima facie evidence provided
that such records are certified by the clerk of the court where preserved to be a
true record. For the purposes of this section, judicial proceeding Shall include the

review of a petition and issuance of a temporary detention order under § 16.1-
340.1 or 37,2-809,”

68

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 70 of 76
“Al. The records of any judicial proceeding and any other official record of any
court of another state or country, or of the United States, shall be received as
prima facie evidence provided that such records are certified by the clerk of the

court where preserved to be a true record.”

“D. "Records" as used in this article, shall be deemed to include any
memorandum, report, paper, data compilation, or other record in any form, or any

combination thereof.”

mw

“E. The use of the term "copy teste," "true copy," or "certified copy" or a
substantially similar term on a certification affixed or annexed to a copy of an
official record maintained by a clerk of court that bears the signature of the clerk
or any deputy clerk, and that has the name of the court where such record is
preserved on the document or on the certification, shall be prima facie proof that
such record is certified by such clerk to be a true copy of the official record kept in
the office of the clerk. Nothing herein shall be construed to require or prevent a

clerk from using an official seal or prevent a clerk from using any other acceptable

method of certification for a court record.”

Respectfully submitted,

a '

$gned Signed

Petitioner

Brian D. Hill (Pro Se)

310 Forest Street, Apartment |
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter
I stand with QANON -— Drain the Swamp

69

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 71 of 76
1 ask Qanon for Assistance (S.O.S.)
JusticeForUSWGO.wordpress.com
Amazon: The Frame Up of Journalist Brian D. Hill

This pleading had been delivered by hand to the Office of the Hon. Ashby
Pritchett, Clerk's office at the Martinsville Circuit Court on November 18, 2019, at
the address of 5S West Church Street, Martinsville, Virginia 24112.

CERTIFICATE OF SERVICE OF COMMONWEALTH ATTORNEY

I hereby certify that on this the 18th day of November, 2019, a true copy of the
foregoing application, brief / memorandum, and exhibits was served by hand to the
Respondent(s) which is the office of the Commonwealth Attorney of Martinsville,
at 55 West Church Street, Martinsville, Virginia 24112, counsel for Respondent of
the party: Commonwealth of Virginia, Fax: 276-403-5478. This shall serve as
compliance to Rule 5:7(a)(3) of the Rules of the Supreme Court of Virginia.

Petitioner

an, Fall

lp Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment |
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON — Drain the Swamp

I ask Qanon for Assistance (S.O.S.)

JusticeForUS WGO.wordpress.com

Amazon: The Frame Up of Journalist Brian D. Hill

70

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 7? of 76
CERTIFICATE OF SERVICE OF ATTORNEY GENERAL

I hereby certify that on this the 18th day of November, 2019, a true copy of the
foregoing application, brief / memorandum, and exhibits was served by certified
mailing (postage prepaid) to the Respondent(s) which is the office of the Attorney
General, at 202 North Ninth Street, Richmond, Virginia 23219, counsel for
Respondent of the party: Attorney General of Virginia. This shall serve as
compliance to Rule 5:7(a)(3) of the Rules of the Supreme Court of Virginia.

Petitioner

 

- re A Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment |
Martinsville, Virginia 24112
Phone #: (276) 790-3505

 

Former U.S.W.G.O. Alternative News reporter

I stand with QANON — Drain the Swamp

I ask Qanon for Assistance (S.O.S.)
JusticeForUSWGO.wordpress.com

Amazon: The Frame Up of Journalist Brian D. Hill

71

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 73 of 76
AFFIDAVIT IN FORMA PAUPERIS
COMMONWEALTH/STATE OF VIRGINIA
cirvicounty or. NAantiwsy, lle / Henry
The petitioner being duly sworn, says:

1. He is unable to pay the costs of this action or give security

therefor;
2. His assets amount to a total 677 2. tame

 

Signature of Petitioner

Subscribed and sworn to before me

this. /&. day of. avember~ 20.47

My commission expires:...%-.%0.-2-/

 

Petitioner

 

MITZIE C THOMPSON ff iO x 2. Hh / /

NOTARY PUBLIC

Signed

COMMONWEALTH OF VIRGINIA

 

 

eee COMMISSION Tees OO Brian D. Hill (Pro Se)
310 Forest Street, Apartment |

Martinsville, Virginia 24112

Phone #: (276) 790-3505

 

 

Former U.S.W.G.O. Alternative News reporter

1 stand with QANON -— Drain the Swamp
JusticeForUSWGO.wordpress.com

Amazon: The Frame Up of Journalist Brian D. Hill

72

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 74 of 76
ACKNOWLEDGEMENT OF RECEIPT

CERTIFICATE OF SERVICE

I VWnta— / W/V ie— , who works at the Commonwealth Attorney's
Office at 55/West Church Street, Martinsville, Virginia 24112 on the date of November
18, 2019, acknowledge receipt of a true and correct copy of:

 

1. Petition for Writ of Habeas Corpus

2. BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR WRIT OF HABEAS
CORPUS

3. All 17 Exhibits attached to Brief

Petitioner

Staned — _—— Signed

Brian D. Hill (Pro Se)

310 Forest Street, Apartment 1
Martinsville, Virginia 24112

Phone #: nM 790-3505

Former U.S.W.G.O. Alternative News reporter

I stand with QANON — Drain the Swamp
JusticeForUS WGO.wordpress.com

Amazon: The Frame Up of Journalist Brian D. Hill

Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 75 of 76
U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

 

   

 

 

  
 
 
 
 
 
 
 
 
 

 

 

 

 

 

 

  
 

 

mee Domestic Mail Only
SieSassesscssssssaesrseasccnss2ssSsneeerrsrss= = elms ULL elie A Peeler eas LI ata Sie ‘
MARTINSVILLE
1123 SPRUCE ST cal
MARTINSVILLE, VA 24112-9998 Bl
515652-0362 ee
(800)275-8777
_ 11/18/2019 0 03: 29 PM ; be Ci Retum Receipt (electronic)
= oO (1 Certtied Mail Restricted Delivery $
o (Cl Adutt Signature Required $
(_) Adult Signature Restricted Delivery &
ae $7.35
ee es J i fotal Postage and
rc
PM 2-Day 1 $7.35 ~—«$7.85 aw. 65 |
Flat Rate Env Lm Sore ET etal,
(Domestic) pal,
(RICHMOND, VA 23219) rt sien Tee
(Flat Rate) ea Shader ZHAI . Le
{Expected Delivery Day)
(Wednesday 11/20/2019) bee este) Ae teri 2015 Ps N Perec etm am eta ett telat]

     

Certified $3.50
(USPS Certified Mail #)
(70191120000147514610)

Total : $10.85

Cash $20.00
Change ($9.15)

Includes up to $50 insurance

Text your tracking number to 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www.usps.com
USPS Tracking or cal] 1-800-222-1811.

Save this receipt as evidence of
insurance. For information on filing
an insurance claim go to

https: //www.. usps .com/help/claims.htm

Preview your Mai]
Track your Packages
Sign up for FREE @

waw. informeddel ivery.com

All sales final on stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.
HELP US SERVE YOU BETTER
TELL US ABOUT YOUR RECENT
POSTAL EXPERIENCE
Go to:
https: //postal experi ence.com/Po'
840-5250-0004-003-00043-68254-02 |

or scan-this code with
your mobile device: *

 

1]. 1-800-410-7420.
a Case 1:13-cr-00435-TDS Document 221-1 Filed 11/20/19 Pane 76 of 76
